 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric Corporation and InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO-CLC. Case 6-CA-7680October 31, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINS.MURPHY. AND TRUESDALEOn February 17, 1976, Administrative Law JudgeMarvin Roth issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a brief in support thereof. Respondent also re-quested oral argument. The Charging Party filed ex-ceptions and a memo in support of the Administra-tive Law Judge's Decision. The Charging Party alsofiled a motion to reopen the record for the purpose ofreceiving newly discovered evidence, which motionwas opposed by Respondent. A brief amicus curiaewas filed by the Equal Employment Advisory Coun-cil.On April 8, 1977, the National Labor RelationsBoard issued a notice of hearing for the purpose ofscheduling oral argument in the instant case and inEast Dayton Tool and Die Co., 239 NLRB 141(1978). Respondent and the Charging Party submit-ted supplemental briefs. Oral arguments were heardon September 8, 1977. Amicus curiae arguments werealso heard at that time.'On June 1, 1977, Respondent filed a motion toreopen the record to admit newly discovered finding,which motion was opposed by the Charging Partyand the General Counsel.The Board has considered the record and the at-tached Decision in light of the exceptions, all briefsand statements of position, and the oral arguments,and, except as modified herein, has decided to affirmthe rulings, findings, and conclusions of the Adminis-trative Law Judge.2The issue presented is whether Respondent vio-lated Section 8(a)(5) and (1) by refusing to providethe Charging Party, hereinafter referred to as theIUE or Union, with certain information concerningemployment practices. Specifically, the IUE request-ed the following information: 3The Equal Employment Opportunity Commission; the InternationalUnion, United Automobile, Aerospace and Agricultural Implement Work-ers of America-UAW; and the Equal Employment Advisory Council sub-mitted briefs and presented oral argument as amici curiae. The UnitedStates Department of Labor also filed a brief as amicus curiae.2Member Truesdale points out that although he was not on the Board atthe time the case was orally argued, he has read the transcnpt of the oralargument before joining his colleagues herein.The requested items are hereinafter referred to by their item numbersI. The number of male and female employees,blacks, and Spanish-surnamed employees ateach labor grade.2. The number of employees by race, sex, andSpanish surname in each classification in thebargaining unit and the wage rate for eachclassification.3. The number of employees by race, sex, andSpanish surname in each classification in eachplant who are paid on a daywork basis andwho are paid on an incentive basis.4. The number of employees by race, sex, andSpanish surname who have less than 1 year'sseniority, 1-2 years' seniority, 3-4 years' se-niority, 5-9 years' seniority, 10-19 years' se-niority, and 20 or more years' seniority.5. The number of persons hired in each classifi-cation during the 12-month period endingMay 31, 1974, with a breakdown as to sex,race, and Spanish surnames, showing the sexof all black and Spanish-surnamed persons.6. The number of promotions or upgrades forthe 12-month period ending May 31, 1974,broken down by race, sex, and Spanish-sur-named persons showing the job level of eachupgraded employee prior to and subsequentto each such upgrade and the race, sex, andwhether Spanish-surnamed for each of theseupgraded employees.7. A list of all complaints and charges filedagainst Westinghouse under the Equal PayAct, Title VII, Executive Order 11246, andstate fair employment practices laws, and cop-ies of each complaint or charge.48. The Employer's affirmative action plan andaccompanying work force analysis.5The Administrative Law Judge found that Re-spondent has engaged, and is engaging, in unfair la-bor practices within the meaning of Section 8(a)(1)and (5), by failing and refusing to provide the IUE,through its Conference Board, with requested infor-mation relevant to possible race or sex discriminationor the advancement of equal opportunities for femaleand minority group employees in the appropriateunits. He ordered Respondent to produce, with cer-tain exceptions, the information sought by the IUE,insofar as the information relates to unit employees.We agree, with certain qualifications, with the Ad-4The first seven items were requested by letter dated June 11, 1974. Theletter further requested that the figures as to sex be broken down into cate-gories of white, black, and Spanish-surnamed.5On April 23 and June 2. 1975, the IUE requested Respondent to furnishcopies of the most recent affirmative action program (AAP) and accompa-nying work force analysis for each plant or location covered by the IUE-Westinghouse national agreement.106 WESTINGHOUSE ELECTRIC CORPORATIONministrative Law Judge's Decision. In view of theoral argument and the briefs filed subsequent to theissuance of the Administrative Law Judge's Decision,we shall explicate fully our conclusions and rationaletherefor.The threshold question is whether any or all of theinformation requested by the IUE is relevant andnecessary to its role as collective-bargaining repre-sentative. With respect to the statistical data, Re-spondent contends that (I) as of June 1974, it didnot possess all of the requested information, and thecompilation would be expensive and burdensome;(2) the IUE, as distinct from its local unions, is notentitled to the requested information; (3) under theterms of the national agreement between the parties,the IUE waived any right to obtain the requestedinformation; and (4) the request was made in badfaith because the IUE intends to use the informationin lawsuits against Respondent. With respect to item7 (list of all complaints and charges) and item 8 (af-firmative action plan and work force analysis), Re-spondent contends that this information is confiden-tial and covers nonunit employees.Before discussing the specific requests made by theIUE and Respondent's defenses thereto, it is neces-sary to restate certain general principles relating to aunion's role as collective-bargaining representative.A union's obligation to the employees and its right toact on their behalf as bargaining representative stemdirectly from two independent, but overlapping,sources: the first from the statute, and the secondfrom the collective-bargaining agreement. See OhioPower Company, 216 NLRB 987 (1975).It is well established that a labor organization, ob-ligated to represent employees in a bargaining unitwith respect to their terms and conditions of employ-ment, is entitled to such information from the em-ployer as may be relevant and reasonably necessaryto the proper execution of that obligation.6The rightto such information exists not only for the purpose ofnegotiating a contract, but also for the purpose ofadministering a collective-bargaining agreement. Theemployer's obligation, in either instance, is predicat-ed upon the need of the union for such informationin order to provide intelligent representation of theemployees.' The test of the union's need for such in-formation is simply a showing of "probability thatthe desired information was relevant, and that itwould be of use to the union in carrying out its statu-tory duties and responsibilities."8The union need not6 Vertol Division. Boeing Company, 182 NLRB 421 (1970); N.L.R.B. v.Whitin Machine Works, 217 F.2d 593 (4th Cir. 1954), cert. denied 349 U.S.90O (1955).F. W. Woolworth Co., 109 NLRB 196, 197 (1954), enfd. 352 U.S 938(1956).demonstrate that the information sought is certainlyrelevant or clearly dispositive of the basic negotiatingor arbitration issues between the parties. The factthat the information is of probable or potential rele-vance is sufficient to give rise to an obligation on thepart of an employer to provide it.9The appropriatestandard in determining the potential relevance ofinformation sought in aid of the bargaining agent'sresponsibility is a liberal discovery-type standard.'0There can be no doubt that information relating topossible race and sex discrimination is relevant to theIUE's role as collective-bargaining representative.The Supreme Court in Emporium Capwell Co. v.Western Addition Community Organization, 420 U.S.50. 66 (1975), has stated that "national labor policyembodies the principles of nondiscrimination as amatter of highest priority [citing Alexander v. Gard-ner-Denver Co.. 415 U.S. 36, 47 (1974)], and it is acommonplace that we must construe the NLRA inlight of the broad national policy of which it is apart." The Court, in Gardner-Denver, referred to Sen-ator Clark's interpretative memorandum, which stat-ed, "Nothing in title VII or anywhere else in this billaffects rights and obligations under the NLRA." InEmporium Capvwell, the Court stated: "Since theSenator's remarks were directed to the suggestionthat enactment of title VII would somehow constrictan employee's access to redress under other statutoryregimes, we do not take them as foreclosing the pos-sibility that in some circumstances nrights created bythe NLRA and related laws affecting the employ-ment relationship must be broadened to accommo-date the policies of Title VII." " The Court reiteratedthe principle that "[t]he elimination of discriminationand its vestiges is an appropriate subject of bargain-ing." 12The statements by the Court in Emporium consti-tute a reaffirmation of the Board's holding that theelimination of race or sex discrimination practices isa proper subject of bargaining.' Thus, in HandyAnd), Inc., 228 NLRB 447, 456 (1977), the Boardmajority 14 stated:[T]he Board has long recognized its obligation toconsider issues concerning discrimination on thebasis of race, sex, national origin, or other un-lawful, invidious, or irrelevant reasons whenthey are raised in an appropriate context, andwe shall continue to do so.V L RB v. Acme Industrial Co., 385 U.S. 432, 437 (1967).The Brooklyn Union Gas Company, 220 NLRB 189 (1975).10 Atcme Industrial Co., supra.11 Emporium Capwell. supra at 73, fn. 26.2 Id. at 69.1 Farmers' Cooperative Compress, 169 NLRB 290 (1968), enfd on thispoint 416 F.2d 1126 (D.C Cir. 1969). cert denied 396 U.S. 903. See alseSouthwestern Pipe. Inc., 179 NLRB 364 (1969).14 Member Jenkins dissented, but agrees with the statement quoted107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case, the collective-bargaining agree-ment contains a section dealing exclusively with dis-crimination. The pertinent parts of that section are asfollows:Section IV--DISCRIMINATION2. The Union agrees that neither it, nor its Locals,nor their respective officers and members, norpersons employed directly or indirectly by theUnion or its Locals, will discriminate againstany employee ....3. The Union, the Locals and the Companyreaffirm their intention that the provisions ofthis agreement and of local supplements willcontinue to be applied without discriminationbecause of race, creed, color, sex, age, or na-tional origin oi the employee..The request for race and sex data constitutes aneffort to determine whether the contractual policywas being implemented, and is certainly a legitimateeffort by the Union to monitor and police the termsof the collective-bargaining agreement. Since theIUE has a legal right as a statutory bargaining repre-sentative to insure that discriminatory practices arenot established or continued, it is entitled to informa-tion which relates to alleged discrimination.5Regardless of the existence of an antidiscrimina-tion clause in a collective-bargaining agreement,the very nature of the collective-bargainingrepresentative's status as representative of all unitemployees imposes on it a legal obligation to the em-ployees it represents to represent them with due dili-gence. This duty of fair representation requires it torepresent fairly and in good faith the interests of mi-norities within the unit. 6The Board has stated that aunion's refusal to process grievances against racialdiscrimination, in violation of that duty, is an unfairlabor practice." For breach of its duty of fair repre-sentation the union may be liable in a suit for dam-ages,'8subject to injunction." or have its certificationof representative revoked.'2Passive ignorance willnot relieve a union of its duty (Vaca v. Sipes, supra),and, if a discriminatory scheme exists, a union has5 Member Jenkins considers that the Union has. in addition to and be-cause of its duty of fair representation, an obligation to endeavor to preventthe establishment of discriminatory practice. and thus has also the correla-tive right to information relating to such discrimination.6 Emporium Capwell Co., supra at 64.7 Independent Metal Workers Unior, Local No. I (Hughes Tool Compant).147 NLRB 1573 (1964). This is also true with respect to sex discrimination.Local No. 106, Glass Bottle Blowers A s.so¢iation, A FL CIO (Owens-lllinois.Inc.., 210 NLRB 943 (1974).Vaca v. Sipes, 386 U.S. 171 (1967).i| Steele v. Louisville & Nashville Railroad Co., 323 U.S. 192 (1944).20 Hughes Tool Company, 104 NLRB 318 (1953).been required to propose specific contractual provi-sions to prohibit racial discrimination in terms andconditions of employment, and bargain in good faithto obtain such provisions in a written contract.2Since the cases have plainly established that a unionhas a right to protect the employees it representsfrom discriminatory treatment by an employer, it fol-lows that a union needs information related to raceand sex in order to make proposals and then to takeother action to correct such discrimination.The Statistical Information RequestedItems I through 6 contained in the IUE's letter ofJune 11, 1974, relate to certain statistical informationconcerning employment practices. In his oral argu-ment before the Board, Respondent's counsel con-ceded that there is no issue between Respondent andthe IUE with respect to Respondent's legal obliga-tion to supply the information requested in items Ithrough 6.22 He stated that Respondent's objection issimply to making the compilation. Respondent'scounsel stated that the IUE is entitled to know theidentity, race, and sex of the people it represents, butthat the number of people in any such classificationis not relevant. However, Respondent's counseladded that as far as Respondent was concerned, thisis not the most significant part of this case. Respon-dent is willing to submit the information requested initems 1 through 6, but not in the precise form re-quested. Aside from the contention that the compila-tions requested would be burdensome, Respondentalso contends that it refused to supply the informa-tion because the IUE would not keep it confidentialand indeed intended to utilize the information inlawsuits against Respondent. Respondent's defensesare discussed infra. The first issue to be decided iswhether the information contained in items Ithrough 6 is relevant for purposes of collective bar-gaining. We find, in agreement with the Administra-tive Law Judge, that the statistical information re-quested in items I through 6, insofar as it relates toemployees in the bargaining unit, is presumptivelyrelevant.The nature of the Union's statutory duty and itsrights have been set forth above. In addition it isplain that the information contained in items Ithrough 6 is relevant to the administration of the col-lective-bargaining agreement, particularly article IV,I1 Local Union No. 12. United Rubber. Cork, Linoleum & Plastic Workersof America. AFL ('10 (Business League of Gadvden), 150 NLRB 312. 322(1964) enfd 368 F.2d (5th Cir. 1966).22Respondent contends however, that item 5, insofar as it relates to hir-ing. is not relevant for the purposes of collective bargaining. We do notinterpret item 5 as requesting applicant information. In any event, that issueis discussed in East Dayton Tool and Die Co., 239 NL.RB 141 issued thisda .108 WESTINGHOUSE ELECTRIC CORPORATIONwhich provides in essence that the provisions of theagreement and of local supplements will be appliedwithout discrimination because of race, creed, color,sex, age, or national origin of the employee. The in-formation requested, that is, a breakdown by race,sex, and Spanish surname with respect to (I) laborgrade; (2) classification and wage rate; (3) dayworkand incentive basis; (4) seniority; (5) hiring: and(6) promotions or upgrades, is relevant in enablingthe IUE to determine whether the collective-bargain-ing agreement is being discriminatorily applied or isadversely affecting minorities or women. Statistics ofthe type sought herein are clearly relevant to a deter-mination of whether discrimination exists.2We em-phasize that our finding that the statistical datasought is relevant should not be construed as a find-ing that discrimination exists or that the contractualterms are not being adhered to. We are merely stat-ing that because statistical information of the typerequested is relevant to a determination of whetherdiscrimination exists, and the Union has a statutoryand contractual right to make a good-faith effort tocorrect any discrimination, the relevance of the infor-mation for that purpose is clearly established.In view of the foregoing, we shall apply the samestandard to requests for statistical data relating toemployment practices as is applied to requests forwage data; namely, that such information is pre-sumed relevant to the collective-bargaining process.Thus we shall not require the Union initially to showthe relevance of the requested information. InN.L.R.B. v. Yawman & Erbe Mfg. Co.,24the courtstated:The rule governing disclosure of data of thiskind is not unlike that prevailing in discoveryprocedures under modern codes. There the in-formation must be disclosed unless it plainly ap-pears irrelevant. Any less lenient rule in labordisputes would greatly hamper the bargainingprocess, for it is virtually impossible to tell inadvance whether the requested data will be rele-vant except in those infrequent instances inwhich the inquiry is patently outside the bar-gaining issue.2 See, e.g.. M. Donnell Dougla ( ,rp v (;reen. 411 1 S 792. 805 1973):Stewart G (General MSotorr Corp,,rain. 542 F 2d 445. 449 450 t7th ( ir1976). cert denied 98 S.Ct 244 (1977)Member Jenkins agrees and would add that in Hawklnsi ( onrfni, onr'ompanm. 210 NLRB 965 (1974), the Board adopted the AdministratiseLaw Judge's statement that statistical evidence of racial imbalance 1t suffl-cient to establish a prima facie case of racial dlscrimination In emplo? menlor union membership, and his conclusion that there is no valid justifiaitti'nfor sanctioning a different standard of proof of racial discrimination in aBoard proceeding than is utilized for a title VII or other clil right, pro-cecding concerned with the same question14 187 F.2d 947. 949 (2d (ir. 1951)The application of this "broad rule" was illustratedby another circuit court 2 when it cited with ap-proval the following excerpt from Chairman GuyFarmer's concurring opinion in Uhitin MachineWorks, 108 NLRB 1537, 1541 (1954):[T]his broad rule is necessary to avoid the dis-ruptive effect of the endless bickering and jock-eying which has theretofore been characteristicof union demands and employer reaction to re-quests by unions for wage and related informa-tion. The unusually large number of cases com-ing before the Board involving this issuedemonstrates the disturbing effect upon collec-tive bargaining of the disagreements which ariseas to whether particular wage informationsought by the bargaining agent is sufficientlyrelevant to particular bargaining issues. I con-ceive the proper rule to be that wage and relatedinformation pertaining to employees in the bar-gaining unit should, upon request, be madeavailable to the bargaining agent without regardto its immediate relationship to the negotiationor administration of the collective-bargainingagreement.The Board has adopted the foregoing statement 26and has rejected the contention that the right to rele-vant information is dependent upon the existence ofa particular controversy or the processing of a specif-ic grievance. As stated, the right includes all informa-tion which appears reasonably necessary to enablethe Union to administer its agreement intelligentlyand effectively or to seek to modify it27 We havestated that this evidentiary standard is of a discoverytype and we emphasize that this standard decidesnothing about the merits of the Union's claims con-cerning discrimination; the standard applicableherein concerns only the potential relevance of therequested information.With respect to the information requested in itemsI through 6, insofar as it covers nonunit personnel.we agree with the Administrative Law Judge that theUnion is not entitled to such information. We notethat an employer is not relieved of its obligation tosupply information to the exclusive bargaining agentmerely because the information relates to nonunitemployees. However. although a union need notmake a special showing of relevance to obtain infor-mation about employment of employees within thebargaining unit, where the request for informationconcerns matters outside the bargaining unit theI I. R.B v. The enm ( om/'ani. 220 F. 2d 95h6 (5th (it, 19551.:B Brllln //elrad TFraiier ( 'orpolratn. 1 NI.R B 2097. 2098 (1954). enfd223 IF2d K58 0s ( ir 195s)Rohcr J If eher and Richard A W4ehcir d .a eI her I[ener & Plis ,-d( omranr l 161 NLRB 1054 (1966)109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion must ordinarily demonstrate more preciselythe relevance of the data requested." We agree withthe Administrative Law Judge that in the presentposture of the relations between the parties that rele-vance has not been shown.Respondent's DefensesRespondent contends that the local unions, as dis-tinguished from the IUE and the Conference Boardare the proper bargaining agents and the recipients ofthe requested information. The Administrative LawJudge set forth in detail the pattern of collective bar-gaining between the parties and the fact that theConference Board, which was created pursuant tothe IUE constitution, performs collective-bargainingfunctions on behalf of the IUE and its constituentlocals. The Administrative Law Judge concludedthat the Conference Board, as an agent of the localunions for collective bargaining, is a proper instru-mentality for obtaining the requested informationeven if the subject matter of the request were deemedto pertain solely to matters of local negotiation.However, the Administrative Law Judge found, andwe agree, that there is substantial and persuasive evi-dence that the requests relate in no small measure tomatters of national bargaining. There is no doubtthat the information requested in items 1 through 6 isrelevant and necessary to the IUE's administrationof article IV of the national agreement and to theformulation and presentation of its demands in na-tional bargaining. The history of bargaining on thenational level about discrimination supports this con-clusion. Moreover, in a recent case, the Board dis-missed a decertification petition because the unit inwhich the petitioner sought an election was not coex-tensive with the recognized multiplant collective-bar-gaining unit.29The Board concluded that there ex-isted a controlling history of multiplant bargainingresulting in the establishment of a single multiplantunit embracing all those plants of the employer inwhich the IUE through its Conference Board hasbeen recognized as the exclusive bargaining agentand which are covered by the national agreement.The holding in that case removes any doubt that theConference Board is the proper bargaining agent torequest and receive the information involved herein.We find that the Administrative Law Judge prop-erly rejected Respondent's contention that the IUEwaived its right to obtain the information requested.Section VIII, paragraph 1, of the national agreementdescribes certain information that Respondent is re-Vertol Division, Boeing Ccmpany, supra at 425.29 Westinghouse Electric Corporation, 227 NLRB 1932 (1977).quired to submit to the locals. Respondent contendsthat section VIII, read in conjunction with the "waiv-er" clause,30constitutes a waiver of the Union's rightto the requested information. There exists no sub-stantial evidence of the requisite "clear and unmis-takable" waiver of the statutory right to such infor-mation by the IUE,3' since it appears that throughoutthe bargaining history between the parties the IUEclearly evidenced its intention not to abandon orwaive its right to the information sought. Moreover,as the Administrative Law Judge found, the provi-sions of section VIII simply purport to constitute alist of the minimal information which Respondent isrequired to furnish the local unions pursuant to therequirement of the national agreement, and does notpurport to constitute a waiver of the ConferenceBoard's right to request and obtain similar or otherinformation, nor have the parties so interpreted thatsection.Respondent contends that the fact that the IUEseeks the information for title VII or similar litigationconstitutes a valid basis for nondisclosure. In otherwords, Respondent asserts that the real reason theUnion wanted the information was to prosecute law-suits against Respondent, and not for bargaining oradministration of the contract. Respondent main-tains that litigation is not collective bargaining-infact, it is the antithesis of bargaining. We disagree.The collective-bargaining process is continuous. Itdoes not end once a contract is signed, or when arbi-tration is utilized, or when a charge is filed with theBoard, or when a lawsuit is instituted. IUE GeneralCounsel Newman testified that, with respect to theUnion's responsibility to eliminate discrimination,"we felt that it was better to go through collectivebargaining machinery than through [the] EEOC andthe Courts," but that, if no agreement was reachedabout these matters, the Union "reserve[d] the rightto use other forums to take care of the discriminationproblem."We have found that the information requested initems I through 6 is presumptively relevant to thecollective-bargaining process. If information is rele-vant to collective bargaining, it loses neither its rele-vance nor its availability merely because a union ad-ditionally might or intends to use it to attempt toD Sec XX, par. 3. in relevant part, states as follows:Therefore, except as hereinafter specifically provided for in this agree-ment. each voluntarily and unqualifiedly waives the right, and eachagrees that the other shall not be obligated, to bargain collectively withrespect to any subject or matter referred to or covered in this Agree-ment. or with respect to any subjects or matters not specifically referredto in this agreement which were discussed during the negotiation of thisAgreement and the 1973 Supplement thereto.N.L. R. B. v. The Item Companv, supra. See also The Timken Roller Bear-ing Company. 138 NLRB 15 (1962). enfd. 325 F.2d 746 (6th Cir. 1963).110 WESTINGHOUSE ELECTRIC CORPORATIONenforce statutory and contractual rights before an ar-bitrator, the Board, or a court.The fact that other pending litigation exists doesnot offer an employer a defense to providing infor-mation. In Curtiss-Wright Corporation,32the Boardordered the employer to furnish the union informa-tion concerning a pension fund, despite the fact thatthe union had filed a civil suit seeking audit of thepension fund. It is well established that in the field oflabor relations a number of overlapping forums andremedies exist. For example, the Supreme Court hasacknowledged that the Board and arbitrators haveoverlapping jurisdiction to enforce agreements,33andhas upheld the Board's requiring an employer to fur-nish information for the purpose of enabling a unionto determine whether to process a grievance throughcontractual arbitration.' In N.L.R.B. v. C & C Ply-wood Corp.,35the Court recognized that Congress spe-cifically rejected efforts to give the Board unfair la-bor practice jurisdiction over all breaches ofcollective-bargaining agreements. However, theCourt rejected the inference that the Board is withoutpower to decide any case involving the interpretationof a labor contract. Thus, the Board is not divestedof its jurisdiction because a party has a contractualdefense, which is subject to litigation before a stateor Federal court under Section 301 of the Act.It is therefore logical that the availability of titleVII does not restrict rights under the National LaborRelations Act, and the existence of title VII litigationshould not restrict the Union's statutory right underthe Act to relevant information concerning allegeddiscrimination.3632 193 NLRB 940 (1971).3J Caret v. Westinghouse Electric Corp., 375 US. 261. 272 (1964).N.L R.B v. Acme Industrial Co., supra.35 385 U.S. 421 (1967).36 Member Jenkins suggests that in Local U'mon Vo 12. ULnited Rubber,Cork, Linoleum & Plastic Workers of America, A FL CIO (Business League ofGadsden). 150 NLRB 312 (1964). the Board considered the effect of title VIIof the Civil Rights Act of 1964 on the Board's powers and duties, and foundthat such powers were in no way limited by title VII. He finds the followingexcerpt from the Board's Decision significant:We are not unmindful that in title VII of the Civil Rights Act of 1964the Congress has legislated concerning racial discrimination by labororganizations. But the reach of title VII goes far beyond such discrimi-nation, proscrinbing as it does discrimination on the basis of race, color.religion, sex, or national origin by employers. employment agencies.and joint labor-management committees, as well as labor organiza-tions. Moreover, the Board's power and duties are in no way limited bytitle VII. On June 12. 1964, before the passage of the Civsil Rights Actof 1964. the Senate rejected by a vote of 59 to 29 an amendment of titleVII which had been proposed by Senator Tower (R.. Texas) and whichperhaps would have had the effect of limiting the Board's powers. Seethe Congressional Record (daily copy). 88th Cong.. 2d sess. pp. 1317113173 The proposed amendment read:EXCLUSIVE RIMEDYSec. 717. Beginning on the effective date of sections 703. 704. 706.and 707 of this title. as provided in section 716. the provisions of thistitle shall constitute the exclusive means whereby any department.agency, or instrumentality in the executive branch of the Govern-ment. or any independent agency of the United States. may grant orThe Supreme Court has acknowledged that Con-gress intended to accord parallel or overlapping rem-edies against discrimination. The Court referred tothe 1964 legislative history: J'Nothing in title VII or anywhere else in this billaffects rights and obligations under the NLRA... .If a given action should violate both titleVII and the National Labor Relations Act, theNational Labor Relations Board would not bedeprived of jurisdiction.We find for the reasons set forth previously thatthe Union's actions in initiating and joining in thefiling and prosecution of antidiscrimination chargesand lawsuits are in no way inconsistent with its dutyas bargaining representative.3There is nothing in therecord to indicate that the Union's actions in institut-ing the lawsuits were taken in bad faith. In fact, thelong history of bargaining about discrimination com-pels us to conclude to the contrary. Further, we donot agree with Respondent's contention that theUnion seeks the statistical data for the purpose ofcircumventing the discovery procedure available un-der the Federal Rules of Civil Procedure. In the firstplace, there is nothing in the record or in court deci-sions to suggest that the statistical information re-quested would not be subject to disclosure under theFederal Rules. Furthermore, the record clearly dem-onstrates that the Union's request for informationwas not made in "bad faith," but was made in fur-therance of its attempt to eliminate discrimination,which was plainly within its scope as bargaining rep-resentative. Although the IUE has indicated that, ifnecessary, it will use the information in litigation,that is not a valid basis for nondisclosure, since, aswe have found, such course of conduct is a legitimatefunction of the Union and we find no basis for theconclusion that the Union is attempting to abuse theBoard's processes by utilizing Section 8(a)(5) to by-pass the Federal Rules.We reject also Respondent's contention that thefurnishing of the information requested would placean undue burden on it. We can place little credenceon that contention because, in our view, Respondenthas not made a legitimate effort to substantiate itsclaimrnseek relief from. or pursue an) remedy with respect to. any employment practice of any employer. employment agency, labor organiza-tion. or Joint labor-management committee covered by this title, ifsuch employment practice may be the subject of a charge or com-plaint filed under this title [150 NL.RB at 321 )3 Aleoander v. Gardner-Denver Co., 41 US. 36, 48. fn 9. citing I 0 CongRec 7207 ( 1964)18 The issue of whether a union's failure to initiate such lawsuits wouldconstitute a breach of its duty of fair representation Is not presented in thiscase39 See % 1 R B v Truirt Manufarcturmn ( o. 351 IS 149 (1956)IIl D)ECISIONS OF NATIONAL LABOR RELATIONS BOAR[)As a Government contractor, Respondent is sub-ject to various Federal regulations and Executive or-ders, which are set forth in the Administrative LawJudge's Decision.40The primary regulation is RevisedOrder 4, which sets out the purpose and scope ofaffirmative action plans (AAPs), their required con-tents, and methods of implementing them. Order 4was issued in 1970, revised in 1972, and furtheramended in 1974. The Revised Order requires thateach AAP be accompanied by a work force analysis.It is stated at 41 CFR 60-2.11(a) that AAPs mustcontain, inter alia, the following information:(a) Workforce analysis which is defined as alisting of each job title as appears in applicablecollective bargaining agreements or payroll rec-ords (not job group) ranked from the lowestpaid to the highest paid within each departmentor other similar organizational unit includingdepartmental or unit supervision. If there areseparate work units or lines of progression with-in a department a separate list must be providedfor each such work unit, or line, including unitsupervisors. For lines of progression there mustbe indicated the order of jobs in the line throughwhich an employee could move to the top of theline. Where there are no formal progression linesor usual promotional sequences, job titles shouldbe listed by department, job families, or disci-plines, in order of wage rates or salary ranges.For each job title, the total number of incum-bents, the total number of male and female in-cumnbents, and the total number of male and fe-male incumbents in each of the following groupsmust be given: Blacks, Spanish-surnamed Amer-icans, American Indians, and Orientals. 'Thewage rate or salary range for each job title mustbe given. All job titles, including all managerialjob titles, must be listed.TIhat section further requires an "analysis of allmajor job groups at the facility, with explanation ifminorities or women are currently being underuti-lized.... 'Underutilization' is defined as havingfewer minorities or women in a particular job groupthan would reasonably be espected b, their availa-bility. In making the utIlization anal sis, the contrac-tor shall conduct such analysis separately for minori-ties and women."It is also provided at 41 ('FR 60( 2.12(1) that:40(orntrary to ihe iAdllinistralr e l.aw Judge's finding. Revis..ed Order 14of the Office of I ederal (ontralct ( tiplilance t'rogtaim, (O-( (P') apphlesonly to other (overuniment agencies charged vitil the responslbihl,, for enforcing the 01 ((' i's rules. regulations, and orders., and creates ml. dutil onthe part of cuontrators such ais Rcslponlidenll Sec, in ?eneral. 4i ( I R ()0Office of Federal ( ontract ( ornmplance Proi rails.Support data for the required analysis andprogram shall be compiled and maintained aspart of the contractor's affirmative action pro-gram. This data will include but not be limitedto progression line charts, seniority rosters, ap-plicant flow data, and applicant rejection ratiosindicating minority and sex status.Further, as part of the AAP, 41 CFR 60-2.23 re-quires the following:(a) An in-depth analysis of the followingshould be made, paying particular attention totrainees and those categories listed in § 60-2. I 1(b).(1) Composition of the work force by minori-ty group status and sex.(2) Composition of applicant flow by minori-ty group status and sex.(3) The total selection process including posi-tion descriptions, position titles, worker specifi-cations, application forms, interview procedures,test administration, test validity, referral proce-dures, final selection process, and similar fac-tors.(4) Transfer and promotion practices.(5) Facilities, company sponsored recreationand social events, and special programs such aseducational assistance.(6) Seniority practices and seniority provi-sions of union contracts.(7) Apprenticeship programs.(8) All company training programs, formaland informal.(9) Work force attitude.(10) Technical phases of compliance, such asposter and notification to labor unions, reten-tion of applications, notification to subcontrac-tors, etc.In view of the foregoing reporting requirements,we find, in agreement with the Administrative LawJudge, that Respondent has most of the data requesl-ed by the Union. In his oral argument before theBoard, Respondent's counsel conceded that the workforce analysis called for by the AAP has made it pos-sible to produce items I, 2, and 3 with relative ease.lHe added that it has not made it easier to produceitem 6 and was not sure of the effect on items 4 and5. An examination of the reporting requirements in-dicates that Respondent is certainly required to makethe compilations required in items 4 and 5, and wefind that Respondent has or should have such data.IL;UE General Counsel Newman stated that the IUE'sletter requesting the information clearly indicatedthat the IUE did not insist upon any particular formfor the information. Thus, although it appears that112 WESTINGHOUSE ELECTRIC CORPOR ITIONRespondent has the requested statistical informationin some form, we are unable to state with certaintywhether Respondent has compiled all the informa-tion in the form requested. We shall order Respon-dent to provide the information in a reasonably clearand understandable form. While we shall order theRespondent to furnish the substance of all the infor-mation requested in items I through 6, it shall be theresponsibility of the parties themselves, in the firstinstance, to apply the knowledge which they have.and we do not, about what might be involved in pre-senting this information in a clear and understanda-ble form."' As the Board has said, "If there are sub-stantial costs involved in compiling the informationin the precise form and at the intervals requested bythe Union, the parties must bargain in good faith asto who shall bear such costs, and, if no agreementcan be reached, the Union is entitled in any event toaccess to records from which it can reasonably com-pile the information. If any dispute arises in applyingthese guidelines, it will be treated in the compliancestage of the proceeding." 42Thus, Respondent must make an effort to informthe Union of the nature of the information compiledby it, so that the Union may, if necessary, modify itsrequests to conform to the available information. Ifsubstantial costs would in fact be incurred, we expectthe parties to bargain as to the allocation of thosecosts.Charges and ComplaintsItem 7 sets forth the Union's request for a list of allcomplaints and charges filed against Respondentpursuant to various Federal and state fair employ-ment practices laws, and copies of each complaint orcharge. As in the case of the statistical information,the first issue to be decided is whether the informa-tion contained in item 7 is relevant for purposes ofcollective bargaining. However, unlike the requestedstatistical information, the relevance of the chargesand complaints is not plainly obvious. The Respon-dent contends that, where the relevance of some par-ticular information is not obvious, the Union shouldbe required to specify the use to which it is to beput.43The Union has indicated that it needs the in-formation contained in item 7 in order to ascertainwhat employees are complaining about with respectFood Employers Council, Inc., et al, 197 NILRB 651 (1972).2 Ibid.4 Citing Emeryville Research ('enter. Shell Dieloopmern (rompnamN.L. R.B., 441 F.2d 880 (9th Cir. 1971): United Furniture Work err f .4merica, AFL-CIO [White Furniture Cornpan] v. V1, R.B, 388 F 2d 880 (4thCir. 1967); Anaconda American Bracs (Cmpmni, 148 NLRB 474 (1964I; lheKroger Co. v. NL R B., 347 F.2d 61. 69 (3d Cir 1965): (lu/a(r, lth,/,al(sa[Drug Comtpany, Inc. 211 Nt RB 1063 (1974)to alleged discrimination. and if such charges relatingto terms and conditions of employment are adjusted%with the Equal Employment Opportunity Commis-sion (EEOC), to the exclusion of the Union, thenSection 9(a} of the Act is bypassed. We find merit inthe Union's position and find that it has demon-strated its need for the information requested in item7 insofar as it relates directly to its representation ofunit employees. Although charges and complaints in-volving nonunit employees man affect the unit, theUnion has not, at this point, demonstrated the rele-vance of such information.The Administrative Law Judge found that becausearticle IV of the national agreement is not subject tobinding arbitration the Union may not be able toascertain. by reviewing employee grievances, the ex-tent to which emplo)ees believe that article IV hasbeen violated. Respondent points out that thecharges and complaints are not proof of the asser-tions therein. However, as found by the Administra-tive l.aw Judge. "a labor organization. in order tofully carry out its responsibilities, cannot merelr limititself to consideration of employee grievances ofproven merits. The Union must be in a position togauge employee dissatisfaction in order to make adetermination as to whether its contract provisionsare being effectuated, in what ways they are defi-cient. and what new proposals it should make."Thus, in vie"w of the overlap between article IV andthe vanous antidiscrimination laws, the Union needsto be informed of all charges and complaints filed byor on behalf of unit employees, as they are a signifi-cant indication of such dissatisifaction in the area ofdiscrimination and equal opportunity. Additionally.the Union must be aware of these charges and coim-plaints in order to determine whether theV are beingsettled by conciliation agreements or consent decreeswhich man be inconsistent with the applicable collec-tive-bargaining agreements.Respondent contends that various statutes andcourt decisions have established that charges andcomplaints were intended to be confidential. Thus,Respondnet notes that title VII of the Civil RightsAct of 1964 (42 U.S.C. §2000e 8(e) ) and the EEOC'sregulations (29 CFR 1601.20) prohibit the Commis-sion from making charges public. The AdministrativeLaw Judge correctly found that the provision, andsimilar provisions cited by Respondent, are bindingupon the governmental agencies involved, and donot govern the relations between private parties. Theprohibitions against disclosure are "aimed at themaking available to the general public of unprovencharges."" 44 and, as has been demonstrated previous-44 See H Ah, ler & (,, x tl 0( .42 F d 1 1147. 1 I 0 (S)lh ( r 19'73) ccrtden led 412 I S II') i197t3113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly, the Union is far more involved in, concerned with,and, indeed, in part responsible for these mattersthan the "general public."Respondent intimates that the Union intends topublicize the information in a manner inconsistentwith its bargaining obligation. We have carefully ex-amined the record and find no basis for concludingthat the Union intends to abuse the knowledge thatcharges have been filed.We have found that the statutes governing the con-fidentiality of charges are inapplicable to the instantcase, and the Board may require such disclosure.However, we are not unmindful of one of the pur-poses of the confidentiality provisions, i.e., to protectthe identity of the charging party. Although the regu-lations provide for safeguards to protect the identityof the complainant (29 CFR 1601) if the complainantwishes, we fail to see why the Union needs the namesof the complainants and charging parties. The Unionhas established that the charges and complaints in-volving unit employees are relevant, but has notdemonstrated that it needs the names of the personsfiling the charges.Accordingly, we shall order Respondent to furnishthe Union a list of all complaints and charges filedagainst Respondent alleging discrimination with re-spect to the IUE-represented units, and copies ofcharges relating to the employees covered in theIUE-represented units, along with any related docu-ments and information pertaining to the status ofsuch charges, provided that Respondent may deletetherefrom the names of the charging parties.4The Affirmative Action Programs and Work ForceAnalysesExecutive Order 11246 requires Government con-tractors such as Respondent to take affirmative ac-tion to ensure that applicants are employed and em-ployees are treated without regard to race, color,religion, sex, or national origin. Revised Order 4, is-sued by the OFCCP, requires a Government contrac-tor with 50 or more employees and a contract of$50,000 or more to develop a written affirmative ac-tion compliance program for each of its estab-lishments. Section 60-2.10 of Revised Order 4 statesthe purpose of the affirmative action programs:An affirmative action program is a set of spe-cific and result-oriented procedures to which acontractor commits himself to apply every goodfaith effort. The objective of those proceduresplus such efforts is equal employment opportu-45 Respondent does not contend that copies of the charges are unavail-able.nity. Procedures without effort to make themwork are meaningless; and effort, undirected byspecific and meaningful procedures, is inade-quate. An acceptable affirmative action pro-gram must include an analysis of areas withinwhich the contractor is deficient in the utiliza-tion of minority groups and women, and further,goals and timetables to which the contractor'sgood faith efforts must be directed to correct thedeficiencies and, thus to achieve prompt and fullutilization of minorities and women, at all levelsand in all segments of his work force where defi-ciencies exist.The AAP is required to contain a work force anal-ysis (WFA) which has previously been described ingreat detail, and an underutilization analysis whichmust contain an explanation if minorities or womenare currently being underutilized in any one or morejob groups. (41 CFR 60-2.11.) Where underutiliza-tion exists, contractors must establish goals and time-tables to correct it (41 CFR 60-2.12.)The Union contends that it is entitled to the AAP'sbecause otherwise it may find that Respondent hasundertaken commitments inconsistent with the pro-visions of the collective-bargaining agreement. Re-spondent contends that the AAP's and WFAs shouldbe kept confidential for two reasons: (I) the docu-ments contain confidential financial and commercialinformation which, when publicized, could harm Re-spondent's competitive position, and (2) theOFCCP's policy of candid self-analysis will be en-dangered by an NLRB order to disclose the informa-tion to a union that has promised publication.The threshold issue is, of course, whether theAAP's and WFA's are relevant for the purpose ofcollective bargaining. We have found that the statis-tical data contained in items I through 6 relating toemployment practices are presumed relevant to thecollective-bargaining process. We have also foundthat charges and complaints alleging discriminationare not presumptively relevant to bargaining, butthat the IUE has demonstrated the need for suchinformation. With respect to the AAP's, we find thatthe information required therein, such as projections,goals, and timetables, unlike statistical data, does notappear to be reasonably necessary to enable theUnion to administer its contract intelligently and ef-fectively. We find therefore that the AAP's are notpresumptively relevant, and the Union must demon-strate the relevance of the information requested. Aspreviously stated, the Union contends that it needsthe information in order to determine if Respondenthas undertaken commitments inconsistent with thecollective-bargaining agreement. We find this specu-lation insufficient to establish relevance. Respondent114 WESTINGHOUSE ELECTRIC CORPORATIONcorrectly points out that should it violate the contractby meeting its affirmative action obligations, theUnion would have several remedies available at thattime. Indeed, the Union does not contend that anyviolation has occurred because of the APP's. TheUnion also contends that Revised Order 4 contem-plates union involvement in the AAP. Thus in 41CFR 60-2.21(a)(6) it is stated that the contractorshould "[m]eet with union officials to inform them ofpolicy, and request their cooperation." That provi-sion does not specify the extent of union involvementin the AAP's and clearly does not require that theentire AAP be submitted to the Union. It appearsthat Respondent chose not to consult with the Unionregarding the formation of the AAP's, and there is noindication that the Union sought a role in the devel-opment of the plans. Nor is there any evidence thatthe Union complained to the OFCCP about its ex-clusion from the formulation of the AAP's or that theOFCCP or the appropriate compliance agency ha'sdisapproved any plan for that reason. Accordingly,we find that except for certain statistics containedtherein, to be discussed infra, the AAP's are not pre-sumptively relevant or necessary for bargaining andthe Union has not demonstrated the relevance of theplans. Therefore, we shall not require Respondent tofurnish the AAP's to the Union.With respect to the WFA's contained in theAAP's, we find that the Union has demonstrated therelevance of certain requirements of the WFA's. Thecontents of the WFA's have been set forth in detailin the section dealing with Respondent's defenses.We have heretofore found that the Union is entitledto the information requested in items I through 6,and much of the information contained in the WFAsrelates to those items. We shall therefore order Re-spondent to furnish to the Union copies of theWFA's filed with its most recent AAP's, but Respon-dent may delete therefrom information unrelated tothe information requested in items I through 6. All ofthe considerations with respect to Respondent's de-fenses, which have been discussed supra, are applica-ble to the requirement that Respondent furnish theWFAs with the qualifications set forth. We note that46 In view of our findings with respect to this issue. we need not considerRespondent's defense that the AAPs contain confidential informationwhich could harm Respondent if released and that the OFFC's policy ofcandid self-analysis would be endangered by an order to disclose the infor-mation. In addition, we have previously noted that the Union filed a motionto reopen the record for the purpose of receiving discovered evidence, whichmotion was opposed by Respondent. The evidence allegedly concerned Re-spondent's confidentiality defense, and in any event is inconclusive. Weshall therefore deny the motion. We also deny Respondent's motion toreopen the record to admit newly discovered evidence, to wit, a letter fromthe Regional Director of the New York Division of Human Rights to IUELocal 1581 President Dudek. The alleged circumstances involved thereinare too remote to have any impact on our decision.the statistics contained therein require no "candidself-analysis" or any confidential information whichcould cause harm to Respondent.In sum, it should be understood that, by orderingRespondent to furnish certain information to theUnion, we do not decide whether Respondent hasdiscriminated against any group of employees, or, in-deed, whether Respondent has violated the terms ofthe collective-bargaining agreement. We are only en-forcing "a statutory right which Congress considerednecessary to allow labor and management to get onwith the process of reaching fair terms and condi-tions of employment-to provide a means by whichagreement may be reached." 47THE REMEDYHaving found that Respondent has committed vio-lations of Section 8(a)(5) and (I) of the Act, we shallrequire it to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act. Having found that Respondenthas violated Section 8(a)(l) and (5) of the Act byfailing and refusing to furnish the Union certain in-formation, we shall order Respondent to furnish theIUE with current information covering items Ithrough 6 of the Conference Board's letter of June11, 1974, with respect to employees in the units cov-ered by the national agreement. In addition, we shallorder Respondent to furnish the Union a list of allcomplaints and charges filed against Respondent al-leging discrimination with respect to the IUE-repre-sented units, and copies of charges relating to em-ployees covered in the IUE-represented units, alongwith any related documents and information pertain-ing to the status of such charges, provided that Re-spondent may delete therefrom the names of thecharging parties. Finally, we shall order Respondentto furnish the Union with copies of the work forceanalyses, filed with its most recent affirmative actionplans, provided that Respondent may delete there-from information unrelated to the information re-quested in items I through 6.As discussed, the manner in which Respondentmust make the statistical information available to theUnion, and the allocation of "substantial costs," ifan,. shall be determined in accordance with FoodEmployers Council, supra. We agree with the Admin-istrative Law Judge that, upon consideration of theunique facts of this case and the history of collective47 N. L R.B v. (& (& Pl.s.o.d Corp. 385IUS 421. 428 (1967) W:e do notendorse the dissent's characterization of our decision. the Inferences itdraws therefrom, or the legal analysis predicated thereon Further. we seeno need to lecture labor organizatlons on the advantages of the ostrich I helabor movement ha, long since come of age and needs no one to stand inlogo parct'ntis115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining between the parties, a broad remedial or-der is not warranted, and we shall order Respondentto cease and desist from the unfair labor practicesfound, and from in any like or related manner in-fringing upon the employee rights guaranteed in Sec-tion 7 of the Act.OR1)ERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Westinghouse Electric Corporation, Pittsburgh,Pennsylvania, its officers, agents, successors, and as-signs, shall:I. Cease and Jesist from:(a) Refusing to bargain collectively with Interna-tional Union of Electrical, Radio and MachineWorkers, AFL CIO CLC, as the exclusive bargain-ing representative, in conjunction with various of itsconstituent locals, of the Company's employees inthe appropriate collective-bargaining units, by refus-ing to furnish the IUE, either directly or through itsIUE-Westinghouse Conference Board, with informa-tion relevant to possible race or sex discriminationsor the advancement of equal opportunities for femaleand minority group employees in said units.(b) In any like or related manner refusing to bar-gain collectively with the IUE, or interfering with,restraining, or coercing employees in the exe.rcise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Furnish the IUE, either directly or through itsIUE-Westinghouse Conference Board, with the fol-lowing current information for each bargaining unitcovered by the IUJE-Westinghouse national agree-ment; said information with respect to items Ithrough 6 below, to be broken down into categoriesof white male, white female, black male, black fe-male, Spanish-surnamed male, and Spanish-sur-named female:(I) The number of male and female employees,blacks, and Spanish-surnamed employees ateach labor grade.(2) The number of employees by race, sex, andSpanish surname in each classification in thebargaining unit and the wage for each classifi-cation.(3) The number of employees by race, sex, andSpanish surname in each classification in eachplant who are paid on a daywork basis andwho are paid on an incentive basis.(4) The number of employees by race, sex, andSpanish surname who have less than I year'sseniority, 1- 2 years' seniority, 3-4 years' se-niority, 5 9 years' seniority, 10-19 years' se-niority, and 20 or more years' seniority.(5) The number of persons hired in each classi-fication during the 12-month period immedi-ately preceding the effective date of the infor-mation covered in items I through 4 above, orsuch other 12-month period as may be mutu-ally agreed upon by the parties with a break-down as to sex, race, and Spanish surnames,showing the sex of all black and Spanish-sur-named persons.(6) The number of promotions or upgrades forthe same 12-month period, broken down byrace, sex, and Spanish-surnamed personsshowing the job level of each upgraded em-ployee prior to and subsequent to each suchupgrade and the race, sex, and whether Span-ish-surnamed for each of these upgraded em-ployees.(7) A list of all complaints and charges filedagainst Respondent under the Equal Pay Act,title Vll of the Civil Rights Act of 1963, Exec-utive Order 11246, and state fair employmentpractices laws relating to IUE-representedunits, and copies of each complaint or chargerelating to employees in IUE-representedunits, along with any related documents per-taining to the status of such charges, providedthat Respondent may delete therefrom thenames of the charging parties.(8) Copies of the most recent work force analy-ses filed under Executive Order 11246 andRevised Order 4 of the Office of Federal Con-tract Compliance Programs for or coveringeach plant or location covered by the IUE-Westinghouse national agreement; providedthat Respondent may delete therefrom mate-rial unrelated to items I through 6 above.(b) Post at its principal office in Pittsburgh, Penn-sylvania, and at each of its plants or other locationswhere there is a bargaining unit covered by the IUE-Westinghouse national agreement, copies of the at-tached notice marked "Appendix." 48 Copies of thenotice on forms provided by the Regional Directorfor Region 6, after being duly signed by Respon-dent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where4s In the event that this Order is enforced by a judgment of a UnitedStates ( Court of Appeals, the words in the notice reading "Posted by Orderof the N;tional Labor Relations Board" shall reac "Posted Pursuant to aJudgtmenlt of the t nited States ( ourl of Appeals Enforcing an Order of theNationall I .abor Relations Board"116 WESTINGHOUSE ELECTRIC CORPORATIONnotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.MEMBER MURPHY, concurring in part and dissentingin part:By its decision the Board majority has today ex-tended title VII beyond the wildest dreams of itsframers, interfered with the confidentiality) guaran-teed to charging parties under other Federal statutes,and placed an unfair burden on both employers andunions. I realize these are strong words. But I feelstrongly about the Board's decision to become amini-EEOC without the EEOC's expertise or practi-cal knowledge.The Board majority here and in East Daiton Tooland Die Company 49 is conferring a new obligation onunions, for the absolute right to obtain informationgives rise to a corresponding obligation to do some-thing about it. And as for employers, the Board'sdecision could well help to destroy their willingnessto comply voluntarily with title VII and other fairemployment statutes because, if they do, they willhave to provide the union, upon request, with copiesof their efforts under today's dual decisions. And af-ter these decisions, unions will be well advised to re-quest what the IUE has sought here.This case arose when the Union shortly after fil-ing suit against the Employer under Title Vll askedthe Employer for a number of computations con-cerning the race and sex of its employees. The Com-pany refused stating the Union wanted this informa-tion not for purposes of collective bargaining, but foruse in lawsuits. The Employer offered, as an alterna-tive, to hold discussions with the Union to resolveany equal employment problems. The Union coun-tered by filing 8(a)(l) and (5) charges against the Em-ployer. The Administrative Law Judge found theEmployer had violated Section 8(a)(1) and (5) by notsupplying the information which concerned employ-ment practices, as quoted by the majority at the be-ginning of their opinion.In general, the first six items relate to the break-down of the employee complement within the unit interms of male, female, black, and Spanish-surnamedemployees; the number of such employees in eachclassification in each plant with their method of pay-ment (daywork or incentive basis) and their senior-ity; the number of promotions for the same 12-49 239 NLRB 141 (1978).month period also broken down by race, sex, etc..and the job level of each. Item 7 sought a list of allcomplaints and charges filed under Title VIIl EqualPay Act. Executive Order 11246, and state fair em-ployment practice laws, with copies of each com-plaint and charge. Item 8 sought a copy of the Em-ployer's affirmative action plant (AAP) and theaccompanying work force analysis (WFA).The Board Majority DecisionMN three colleagues are finding that all of theabo( e information (except the AAIP) is relevant tothe Uinion's duty of fair representation. As for theAAP. the Board majority finds that the Union hasnot established its relevance to the Union's represen-tative duties and for that reason holds that the Em-ployer did not violate Section 8(a)(5) in the refusal tosupply that information. In addition, my colleagueshave rejected the Employer's contentions that the in-formation sought in items 7 and 8 are confidentialmatters not subject to disclosure and that the Unionseeks the information for purposes of litigation, notfor bargaining purposes.By its decision in this case, the Board is givingcollective-bargaining representatives a directive to goon fish-and-sue expeditions as to employer personnelpractices and is, as stated, creating an obligationupon any incumbent union to engage in such fish-and-sue expeditions or risk breaching its duty of fairrepresentation. This the Board majority accom-plishes by the undue extension of existing law thatwhere a grievance exists, the bargaining representa-tive is obligated to process it without discriminationon irrelevant or invidious grounds, and that such arepresentative is entitled to information from an em-ployer relevant to bargaining or administering a con-tract or in order to determine whether a pendinggrievance merits further processing.s0I cannot subscribe to such an extention or miscon-struction of precedent. And most assuredly I cannotbe a party to the Board majority's destruction of theconfidentiality which other statutes and regulationsguarantee to employers. unions, and to charging par-ties. Finally, even though my colleagues hold, and Iagree, that AAP themselves need not be disclosed,their rationale for so finding is totally unacceptableto me.On the specific issues in this case, the decision ofthe majority requires that an employer supply aunion with copies of charges and complaints filedagainst it with agencies which implement various fairemployment practice laws and fair labor standardsd) l'aca \. Sipes. 3806 LS. 191. 192 (1967)1 Mhranda Fuel ('omparn. inc,140 NL RB 181 (1962)117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaws. The majority also requires that the Employerprovide copies of most of its WFA submitted to theOffice of Federal Contract Compliance Programs(OFCCP), disregarding the statutory requirementsthat these items be kept confidential.My colleagues state that under existing Board andcourt precedent the information requested by theUnion 5 as items 1 through 6 of its June 11, 1974,letter must be supplied.52Since I believe that the de-cisions in these two cases will have ramifications farbeyond those contemplated by either the Union orthe Board, I consider it appropriate to discuss theconsequences of granting the Union's request.Statistical Breakdown of the UnitThe majority's determination here that the Unionis entitled to a statistical breakdown of the unit com-plement by race, sex, and Spanish surname of work-ers in various categories-like the decision in EastDayton Tool and Die Co., supra, that unions are enti-tled to information about the race and sex of appli-cants for employment-places a new and insupporta-ble burden on labor organizations. For, as Iemphasized in East Dayton and again here, the enti-tlement to such information implies a duty and obli-gation to secure and act on it under the duty of fairrepresentation.53This Board now holds that a union will have ac-cess to any detailed analysis prepared by an em-ployer as to, inter alia, the number of employees of agiven sex who are members of a specific minoritygroup and who are in a certain job classification orlabor grade, or who have received recent promotionsor, as in East Dayton, who have applied for such jobsbut have not been hired.By virtue of this Decision, the Union here-andother unions as well-will be required to seek thisinformation in order to protect itself from charges ofunlawful discrimination or from violating the duty offair representation under our Act. Aware that theBoard construes Section 8(a)(5) of the Act to providean avenue of access to detailed information aboutminority groups and female employees in various51 It is apparent that here, unlike the situation in East Dayton Tooland DieCo., supra, the International has been a party to the negotiations with theRespondent.The Employer argues vigorously that in 1974, at the time of the Union'srequest, there was no requirement that such information be kept and hencethe complaint must be dismissed. However, it appears clear that later re-quests were also made, and in any event the request was a continuing onewhich was effective at times when the information was requested or mayhave been available. Accordingly, there is no merit in this contention. SeeN.L.R.B. v. Fant Milling Co., 360 U.S. 301 (1959).53 My colleagues accept this proposition that there is a duty to act by theirexpansion of the definition of the duty of fair representation as includingthe obligation to seek out the existence of discriminatory schemes and pro-pose specific contractual provisions to eliminate them,employment categories, agencies such as the EqualEmployment Opportunity Commission which are re-sponsible for enforcing the different laws and regula-tions designed to afford all workers equal employ-ment opportunity, will require unions to seek suchdata.54Labor organizations which do not avail themselvesof the right to obtain and analyze this informationwill risk being found-because of their "[p]assive ig-norance" 55 -to have acquiesced in any subsequentunlawful discriminatory practices of employers withwhom they have bargaining relationships.In this regard, Form EEO-I1, which must be filedwith the EEOC by most private employers with 100or more employees, requires employers to submit in-formation as to the number of employees, brokendown, inter alia, by race and sex, in various job cate-gories such as professional, craft workers, laborers,etc.56The instruction booklet which accompanies theform and is prepared by the EEOC specifies that "Allreports and information from individual reports willbe kept confidential, as required by Section 709(e) ofTitle VII. Only data aggregating information by in-dustry or area, in such a way as not to reveal anyparticular employer's statistics, will be made pub-lic." 57Thus, the anomaly arises that, although the EEOCitself cannot disclose the statistical information filedwith it on Form EEO-I, the EEOC contends, in itsamicus brief filed herein, that among those categoriesof information which should be "presumed relevant"are "statistics concerning the race, sex, and nationalorigin of employees." In other words, the EEOCseeks to have this Board order employers to give tounions information which the EEOC itself assuresemployers will be maintained in strict confidence.Furthermore, disclosure of this type of informationwill defeat the main purpose of Form EEO-1. As theintroduction to the instruction booklet notes, "thisform should be a valuable tool for companies to usein evaluating their own internal programs for insur-ing equal employment opportunity."Requiring employers to make the informationfrom the EEO-I form available to labor organiza-tions-as the Board majority does here-is hardlylikely to further this goal for, knowing that the infor-4 Indeed. the EEOC filed a brief in this case arguing strenuously that theBoard must, under Sec. 8(a)(5) of the NLRA, require the employer to pro-vide the union with all of the material requested. EEOC counsel also partici-pated in oral argument held by the Board.55 Supra, the majority opinion herein.The information the Union sought in this case is similar to that whichthe Employer is required to file on Form EEO-I.5Although, under the instructions, reports by employers covered by Ex-ecutive Order 11246 (which includes this Employer) may not be confiden-tial, the majority here does not limit its holding to such reports In findingthat statistical data must be disclosed.118 WESTINGHOUSE ELECTRIC CORPORATIONmation is not going to be kept confidential, em-ployers will be more and more hesitant about sub-mitting it voluntarily at all.Because of this new burden imposed by the Boardin these two cases, unions with foresight will nowroutinely seek information similar to the statisticalbreakdown requested here. If the employer refuses tosupply the information, then the union will be forcedto engage in "preventive litigation"-unions will fileunfair labor practice charges alleging that the em-ployer's refusals have violated Section 8(a)(5) of theAct. The matter then will be fully litigated before theBoard, consuming time, energy, and expense in theprocess.5' Additionally and obviously, this type of lit-igation does not encourage the "friendly adjustmentof industrial disputes" which Section I specifies as apurpose of the Act.9The Duty of Fair RepresentationThe duty of fair representation should encompassprecisely that-fair representation of all unit employ-ees.60 The duty of fair representation obviously in-cludes fairness in processing grievances6t and in thenegotiation and implementation of collective-bar-gaining agreements.6By its decisions in this case and in East Dayton theBoard is expanding the duty of fair representation farbeyond its previous parameters.63In so doing, theBoard majority quotes from a series of cases whichstate a general hypothesis-with which I am in total35 In this regard, I note that, according to the "Budget of the UnitedStates Government, Fiscal Year 1979" (pp. 857-858). in fiscal 1977, some79.800 charges alleging violations of Title VII were filed with the EEOC.Assuming, arguendo, that only a small percentage of these charges were filedby individuals represented by a labor organization against their employer. itis nonetheless obvious that, if unions must seek statistical data to protectthemselves from liability in such cases, the Board will be deluged by unfairlabor practice charges alleging unlawful refusals to provide information.s Further and even more importantly, once a union receives the daiafrom the employer, either through the latter's voluntary response to therequest or via resort to the Board and its process. the union acquires. asstated in my separate opinion in East Dayton Tool and Die Co., supra, alongwith the information. "a corresponding liability to police that informationand act on it."e0 Thus, a bargaining representative has no nght to interject itself into thehiring process, absent a hiring hall provision or other contract clause pro-viding otherwise, simply because persons not yet hired are not yet unitemployees and the union's duty extends only to those employees in the unit.In Bell a Hov ell Company, 230 NLRB 420 (1977), the Board observed that'lilt is undisputed that no duty of fair representation anses until the unionactually represents employees in a specific bargaining unit." See also HandyAndr, Inc., 228 NLRB 447 (1977).See, e.g., Independent Metal Workers Union, Local No. I (Hughes ToolCompany), 147 NLRB 1573 (1964): Local Union No. 12, United Rubber,Cork, Linoleum d Plartic Workers of America. AFL-CIO (Business League ofGadsden), 150 NLRB 312 (1964), enfd. 368 F.2d 12 (5th Cir. 1966).62 Local 1367, International Longshoremen's Association, AFL-CIO, et al.(Galveston Manritime Association. Inc.), 148 NLRB 897 (1964).63 Whether the ma ority calls it a nght or a duty, the result is the same.Unions are now required to seek this information or run the risk of violatingthe duty of fair representation.agreement-that our country's national policy em-bodies the principles of nondiscrimination and thatthe NLRA is part of this national labor policy.' Butthe Board majority then reaches a shocking result-itcreates an affirmative duty for unions to becomeagents of the EEOC with respect to ferreting out em-ployment practices-regardless of the absence of anycomplaints by unit members, any grievances, or evenany suspicions.65It is a well-established principle that elimination ofdiscrimination is a term and condition of employ-ment about which a union is entitled to bargain.6However, the fact that a union may seek bargainingabout such matters or may seek to remedy comp-laints of unit employees is not-contrary to the hold-ing by the majority here-tantamount to requiring abargaining representative to seek out possible dis-crimination concerning applicants as well as unit em-ployees and then take every possible action includinglitigation under other statutes to determine whetherthe information obtained under Section 8(a)(5) doesin fact constitute a prima facie case of discriminationunder all employment law statutes. No case or legaltheory cited by the majority justifies such a far-reaching and burdensome obligation.Be not surprised that the agencies which adminis-ter fair employment practice laws will now requireunions to take strong measures to find any indicationof an employer's possible discrimination. And unionswhich do not take such action will run a very realrisk of being found jointly liable for the employer'sunila:erally instituted hiring and placement practicesif violations are found at some future date. Thus, as aresult of the majority's decision in this case, unionswill find themselves burdened with a responsibility64 Emporium Capwell Co v. Western Addition Community Organization,420 U.S. 50, 66 (1975); Alevander v. Gardner-Denver Co., 415 U.S. 36. 47(1974): Betty Southard Murphy with Ella B. Chatterjee. Sex Discriminationand the National Labor Relations Act, I Harv. Women's L.J.. 87. 89 (1978).65 By way of further example, the majonty cites Business League of Gads.den, supra, fn 61, as requinng that a labor organization, to fulfill its bargain-ing obligation, must propose specific contractual provisions to prohibit ra-cial discnmination. when in fact the requirement there was to remedy therespondent union's own discriminatory conduct in ignonng a prior settle-ment and continuing to enforce illegal clauses in that case, and in no sensewas it set out as a general requirement of aggressive affirmative action by allbargaining agents in every case. And they cite Vaca v. Sipes for the proposi-tion that "'IPassive ignorance will not relieve a union of its duty" (appar-ently construing this to mean that a union may be liable for discriminatorypractices of which it is not aware?), but no spot citation is provided and Ihave found no statement to this effect in the Supreme Court's opinion. Onthe contrary, the Court there held that a labor organization is not liable foran employer's breach of contract and that a labor organization is free tosettle a gnevance short of arbitration but stated that the union "might wellhave breached its duty had it ignored [the employee's] complaint [when hesupplied the union with medical evidence supporting his position] or had itprocessed the grievance in a perfunctory manner" Vaca v. Sipes. 386 U S.171, 193-194 (1967). This is a far cry from holding--as the Board doeshere-that a union must seek out possible discrimination and take steps totry to correct any it believes may have occurred.Farmers' Cooperarive Compress, 169 NLRB 290 (1968).119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich they cannot reasonably or financially be ex-pected to fulfill.67Furthermore, information submitted pursuant toitems I through 6 will not in fact help unions to fulfilltheir duty of fair representation. As the SupremeCourt stated in International Brotherhood of Team-sters v. United States, 431 U.S. 324 (1977), in order toestablish a pattern and practice of discrimination, theGovernment: 68ultimately had to prove more than the mere oc-currence of isolated or "accidental" or sporadicdiscriminatory acts. It had to establish by a pre-ponderance of the evidence that racial discrimi-nation was the company's standard operatingprocedure-the regular rather than the unusualpractice.69The Supreme Court further emphasized that:Statistics are. ..competent in proving employ-ment discrimination. We caution only that sta-tistics are not irrefutable; they come in infinitevariety, and, like any other kind of evidence,they may be rebutted. In short, their usefulnessdepends on all of the surrounding facts and cir-cumstances.70Finally, the Supreme Court noted:Statistics showing racial or ethnic imbalance areprobative in a case such as this one only becausesuch imbalance is often a telltale sign of pur-poseful discrimination ....[Emphasis sup-plied.] 7The point is, of course, that statistical data-suchas the WFA sought by the Union here--are for utili-zation in proceedings instituted pursuant to Title VIIto establish a primafacie case of unlawful discrimina-tory conduct by the employer.72As already stated,67 The majority's reference to my alleged "lecture Ito] labor organizationson the advantages of the ostrich" presumably refers to that bird's supposedpropensity to bury its head in the sand to avoid danger. However, accordingto the "Encyclopedia Americana" this is a myth -the ostrich never takessuch action. Instead, "it runs away swiftly but if cornered or wounded fightsviciously with its big legs." (Vol. 21 at 36. 1974) It may be that unionsshould make the attempt to run as far and as fast as possible from theconsequence of the majority's decision herein, and, thus, they well mighthave something to learn from the ostrich. In any event, methinks the majori-ty emulates the White King in "Alice in Wonderland" who "struggled witha pencil for some time without saying anything." See "Alice's Adventures inWonderland," Lewis Carroll, Rand McNally & Company, New York. 1916.p. 129.65 At the time the action arose, only the United States Attorney Generalwas authorized to institute pattern and practice suits.69 431 U.S. at 336.70431 U.S. at 339-340.71 431 U.S. at 340, fn. 20.72 See also McDonnell Douglas Corp. v. Green, 411 U.S. 792. 805 (1973).cited in Teamsters v. United States, supra, in which the Court noted "statis-tics as to [the employer's] emnployment policy andpractice may be helpful toa determination of whether [the employer's] refusal to rehire [the dischargedemployee] in this case conformed to a general pattern of discriminationagainst blacks." (Emphasis supplied.)obtaining it carries a correlative responsibility to actupon it. Consequently, Unions will be obliged to an-alyze carefully the data provided by employers in or-der to determine, as best they can, whether the statis-tics indicate, prima facie. unlawful discrimination. Ifso, then, under the holdings of these two cases, theUnion will be required to institute proceedingsagainst the employer under Title VII, or the EqualPay Act, or the Age Discrimination in EmploymentAct, or other appropriate statutes or Federal or stateregulations.Certainly such a Board holding, which encourageslitigation between employers and unions, rather thancooperative endeavors to provide equal employmentopportunity, cannot be said "to effectuate the pur-poses of the Act."Even if the information acquired pursuant to themajority's two decisions does not indicate on its facethat the Employer has engaged in unlawful discrimi-nation, the Union will still have been required to gothrough the process of analyzing the data concerningapplicants as well as unit employees. This time-con-suming and expensive endeavor will contribute noth-ing to the Union's primary responsibility to representemployees, and representation of employees is, itshould be remembered, a labor organization's raisond'etre.Notwithstanding my fear that the Union here, inobtaining the information sought, will be getting"more than it bargained for," examination of Boardand court cases involving the right of a statutory bar-gaining representative to obtain information fromthe employer whose employees it represents impelsme to the conclusion that a union could well be enti-tled to the information requested in items I through 6listed in its June 11, 1974. letter, if sought for use forbargaining purposes. Here, as the majority opinionemphasizes, a "discovery-type standard" 73 is used indetermining whether requested information is rele-vant, and the language ised in lead cases dealingwith right to information, such as that from N.L.R.B.v. Yawman & Erbe MIfg. Co.,74quoted by the majori-ty, is broad enough to cover the Union's request forstatistical data. Thus, I agree that it may be given ina proper case.75However, this is not such a case.It is patent and admitted-and the AdministrativeLaw Judge so found-that the Union sought the in-formation here for purposes "other than collectivebargaining." The record, the Administrative LawN. L. R.B. v. Acme Industrial Co.. 385 U.S. 432 (1967).187 F.2d 947 (2d. Cir. 1951).I agree with the majority that the information requested in item 5 didnot refer to applicants for employment. If I viewed the request otherwise.then, as set forth fully in my dissenting opinion in Last Dayton Tool and DieCo., supra, I would not find the Union entitled to such information underany circumstances.120 WESTINGHOUSE ELECTRIC CORPORATIONJudge's Decision, and the transcript of the oral argu-ment are replete with evidence and statements thatthe Union's real purpose for seeking this informationwas to protect itself in Title VII litigation or to fileadditional charges against the Employer pursuant toTitle VII and other statutes. As stated by the Admin-istrative Law Judge:In the present case, pending or prospective liti-gation is not merely incidental or coincidentalwith the Union's requests; rather, it is a majorreason why the requests were made. The Unionhas shown no hesitancy in utilizing Company-furnished information for this purpose, and hasmade clear that it will not hesitate to do so in thefuture.There is nothing in the NLRB itself or in the right-to-information cases which interpret Section 8(a)(5)of the Act as requiring that employers supply infor-mation for use in other situations or for purposesother than collective bargaining. Thus, I cannotagree with the majority that the statistical data re-quested is relevant to the Union's obligations vis-a-visunit employees. The majority states that the Union isentitled to the information both because of the con-tractual nondiscrimination clause and because theUnion has "a right to protect the employees it repre-sents from discriminatory treatment by an em-ployer." But, as I have demonstrated above, theUnion sought the information-not to implement thecontract provision-but as part of its litigation strat-egy. Consequently, here as in East Dayton, supra. it isclear that "neither this nor any other union is auto-matically entitled to any and all information an em-ployer possesses with respect to a subject merely be-cause that subject is mentioned in the contract."The majority nevertheless finds that the Union'sright to protect employees from employer discrimina-tion is exercised by the filing of the lawsuit. In thisregard, however, the majority decisions amounts to arequirement for preheating discovery, a procedurewhich this Board has assiduously resisted with re-spect to its own documents.76My own views on pre-hearing discovery are well known-I favor it undercertain conditions and would extend its use by ap-propriate means and under appropriate circumstanc-es. However, this is not the appropriate situation andthis proceeding is NOT an appropriate means, inas-much as the Union is not seeking the information forany purpose related to collective bargaining.It is the Board's mission, as prescribed by SectionI of the Act, to bring the parties together at the tableand to leave them there-this does not include com-7r E.g., N L.RB. .Robbins Tire and Rubber ('.. 98 S.(t. 2311 idecidedJune 15, 1978)pelling any party to pursue any particular course ofaction or aiding a party once another course is decid-ed upon. It is well settled, and I agree, that filing alawsuit or taking other legal action to enforce a claimdoes not constitute a violation of the NLRB.77 Bythis decision, however, the majority holding will re-sult in the Board's finding violations because a suithas not been filed.78Accordingly, for all the reasons discussed above, Iconclude that the Employer here is not obligated tosupply the Union with the information sought be-cause there is no showing that the Union requested itfor bargaining purposes.Confidential Charges and ComplaintsI do not agree with my colleagues that the Unionhere is entitled to any of the information requested initem 7-the charges and complaints filed against theEmployer pursuant to Federal and state fair employ-ment practice laws. With regard to the charges andcomplaints, many of the agencies established to im-plement various antidiscrimination laws hold as con-fidential any charges filed alleging unlawful conduct.In fact, in some such agencies, confidentiality is stat-utorily mandated." As the majority correctly notes,for example, both Title VII of the Civil Rights Act of1964 and the EEOC's implementing regulations pro-hibit disclosure of charges.8°Indeed, the UnitedStates Court of Appeals for the District of ColumbiaCircuit has recently held that the EEOC is even pre-cluded from disclosing any information obtained byit from charged parties in a national proceeding (dur-ing either the investigation stage or in the course ofsettlement negotiations) to any member of the pub-lic, including individual charging parties who havefiled their own law suit against the charged party.8'In so holding the court emphasized that the legisla-4irp4rr I.inlimousin Seriice, Innc. et al. 231 NLRB 932. 934 (1978); Lu-bhrrers Iniernaurtlnul f nion l' North 4 merica, Local No 79, 4FL CIO (Harri( lallor, d h a Tilar (on.struction (o). 230 NLRB 638 (1977)K Of course. unions should and do have the same access to the courts andother forums as any other parts has There is not the slightest doubt of that.But by directly encouraging litigation. as the Board's decision here does,parties run the risk of having the courts set the terms of their contracts Thisis the antithesis of collective bargaining and the voluntar, resolution ofdisputes One was or the other the Board and the courts will decide theis.ues put before thenm issues which I maintain should he decided by theparlies7F E.g .sec. 4(1). New York Division of Human Rights Revised Rules. 8BNA FEP Manual. p 451 885: Sec. 5 11 10 of West Virginia HumanRights ActJ42 U S C. § 20003 8 pro, ides, in part:(e) It shall be unlawful for ans officer or employee of the C(ommis-sion to make public In any manner whatever an) information obtainedbs the ( omrlnission pursuant to its authorits under this Section prior tothe institution oIf an) proceeding under this subchapter Involving suchinformation8 SearL Ruhrwt, and ('i .ani, Eft O(, 435 at Supp. 751 (If).C ir.1978}121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive history of Title VII demonstrates that the pur-pose of the prohibition against disclosure containedin Section 709(e) 82 and 709(b) 83 "was to forbid dis-closure of sensitive data to any person outside thegovernment." 84 The United States Court of Appealsfor the Seventh Circuit has recently taken a similarposition in Burlington Northern, Inc. v. EEOC.85I recognize that some Federal or state agencieswith which charges alleging violations of fair employ-ment practice laws are filed may not be subject to thesame strict requirement of confidentiality that bindsthe EEOC.86However, it is not within the province ofthis Board to decide which of the many agencies po-tentially involved in the Union's request at issue areprohibited from revealing the information sought bythe Union here. Nor does the Board majority havethe power it exercises here to declare that the confi-dentiality of other statutes falls where Section 8(a)(5)of the Act is involved. Rather, the confidentiality ofsuch information is a serious concern and it is totallyinappropriate for this Board cavalierly to order anemployer to give such information to a labor organi-zation simply in order to allow the Union an oppor-tunity to "gauge employee dissatisfaction."My colleagues in the majority state they "are notunmindful" of the need to protect the identity of acharging party, but conclude that sufficient protec-tion is afforded by ordering the Employer to providethe charges with the name of the charging party de-leted. The conclusion that such a "sanitizing" of doc-uments will actually protect the identity of a charg-ing party is, charitably described, simplistic. For, ifthe Union wants to learn the identity of a charging8: 42 U.S.C. § 2000e-8(e), quoted, supra.Sec. 706(b), title VIi of the Civil Rights Act of 1964, as amended, whichprovides, in pertinent part, as quoted by the court:nothing said or done during and as part of .. informal endeavors lasconciliation] may be made public by the Commission, its officers oremployees, or used as evidence in a subsequent proceeding without thewritten consent of the persons concerned.4' 17 FEP at 898.85 17 FEP 1358 (Civil Action No. 78C1257. 7th Cir., August 15. 19781. 1note that the majority orders Respondent to furnish not only) charges andcomplaints but also "any related documents and information pertaining tothe status of such charges." Clearly, such information could not be disclosedby the EEOC under the cases cited above.86 Wage-hour is not one of them. The Division of Wage Hour of theDepartment of Labor which has the responsibility to administer the FairLabor Standards Act and over 60 other Federal labor statutes regards all ofits charges and complaints as confidential, not to be disclosed, and fights topreserve their confidentiality. A number of circuit courts have found thatthe Secretary of Labor may not be compelled in discovery to inform theemployer which of its employees has given the Department informationregarding the employer's possible noncompliance with statutory wage stan-dards. See, e.g., Mitchell v. Roma, 265 F2d 633 (3d Cir. 1959): trrtz v.B. A. C. Steel Products, Inc., 312 F.2d 14 (4th Cir. 1962): United States v.Hemphill, 369 F.2d 539 (4th Cir. 1966); Wirtz v. Continenrtal Finance d LoanCo. of West End, 326 F.2d 561 (5th Cir 1964): Hodgson s. Charles MarlinInspectors of Petroleum, Inc.. 459 F.2d 303 <5th (Cir. 1972) Brennan s Engi-neered Products, Inc., 506 F.2d 299 (8th Cir. 1974): Userv v. Ritter, 547 F2d528 (1Oth Cir. 1977).party-assuming it actually has the charge instead ofthe "Notice of Charge" 8 7 -it will be able to deducethe name from the information supplied in thecharge.For example, the "Charge of DiscriminationForm" utilized by the EEOC requires the chargingparty to list, inter alia, the "cause of discrimination";i.e., race, color, religion, sex, or national origin, andthe date of the alleged discrimination, and to "Ex-plain what unfair thing was done to you and howother person(s) were treated differently." Certainlythe Union, armed with this information as well asinformation from stewards or other "grass roots"union representatives about specific unit employeesand general attitudes within the unit, may make areasonable guess as to which individuals filed thecharges.Accordingly, for all of the foregoing reasons I can-not agree with the majority that the Union is entitledto charges and complaints filed with other agenciesagainst the Employer, nor that the Board has the"right" to require the Employer to supply these othercharges filed pursuant to different statutes.88Affirmative Action PlansI agree with the majority that the Employer is notobligated to furnish the Union with copies of AAP'sdeveloped pursuant to the Office of Federal ContractCompliance Programs' Revised Order 4, but not be-cause relevance has not been established.At a time when AAP's, which I support, are beingattacked all over the country, the Board majority istrying to put out a fire with bellows.89The wholepurpose of AAP's is to enable employers to monitortheir own fair employment program and to provideequality of employment opportunity without regardto artificial barriers. The spirit and motive behindTitle Vll itself was to encourage voluntary compli-ance.9( If employers stop taking action on a voluntary87 The Board's attempt to preserve the nghts of charging parties who filetitle VII charges by requinng the employer here to delete the name of thecharging party from the charges it supplies to the Union is well intended.However. it demonstrates the Board's lack of expertise in this area. For theEEOC does not send the employers copies of the charges filed. Instead, inorder to protect the confidentiality of the charging party, the EEOC onlygives the employer a notice of charge filed, which does not contain the nameof any charging party8 Nor would I. in the next logical extension of the Board majority's ratio-nale here. order a union to supply an employer with copies of charges filedagainst the union.See, e.g.. Board of Regents of the Universilty of California v. Bakke, 438U.S. 265 (1978): Weber v. Kaiser Aluminum & Chemical Corporation, 563F.2d 216 (5th Cir. 1977), petition for certiorari filed September 14, 1978.90 See Sec. 706(b). Title VII of the Civil Rights Act of 1964. as amended:If the Commission determines after ..investigation that there is rea-sonable cause to believe that the charge is true. the Commission shallendeavor to eliminate amn such alleged unlaaful employment practice bhinformal methods of conference. conciliation, and persuasion. [Emphasissupplied.]122 WESTINGHOUSE ELECTRIC CORPORATIONbasis, Title VII will fail. There is no way that theEEOC or private litigants "can sue everybody." Thesame philosophy prevails under the National LaborRelations Act. This past year over 55,000 chargesand petitions were filed with our Regional Offices.There is no way the General Counsel could litigate orthe Board issue decisions on all those charges andpetitions. Voluntary elections, voluntary compliance,and voluntary settlements are the life blood of thisAgency. It is no less so under Title VII.If employers must-and under the majority deci-sion they now must-hand over under Section8(a)(5) their race and sex statistics and certain infor-mation contained in their AAP-by whatevername-and run the risk of a union lawsuit, I thinkexperienced counsel will make sure that employerswill be less than candid in preparing the data in thefuture. In fact here the Union has openly admittedthat it intends to use the Board-disclosed documentsin Title VII litigation. Why then should any em-ployer prepare statistics to use as a tool to improve itsemployment practices, envision advances, and takeother voluntary action to end employment discrimi-nation when the very admissions that such actionshould be taken could well result in a prima facie caseunder Title VII? Further, I agree with the Employerthat by this decision the Board is substituting its dis-closure requirement for prehearing discovery proce-dures of the courts and/or other agencies.For the same reason, I cannot agree that the Em-ployer must supply WFA's under penalty of violatingSection 8(a)(5). In addition, the majority states thatthe Employer may delete from the WFA's "informa-tion unrelated to the information requested in itemsI through 6" but does not specify what information is"unrelated."Section 60-2.11(a) of Revised Order 4 ofOFCCP 9' states:Workforce analysis is defined as a listing of eachjob title as appears in applicable collective bar-gaining agreements or payroll records (not jobgroup) ranked from the lowest paid to the high-est paid within each department or other similarorganizational unit including departmental orunit supervision. If there are separate work unitsor lines of progression within a department aseparate list must be provided for each suchwork unit, or line, including unit supervisors.For lines of progression there must be indicatedthe order of jobs in the line through which anemployee could move to the top of the line.Where there are no formal progression lines orSec also In. 85, supra9141 CFR 60-2.1 l(a)usual promotional sequences, job titles shouldbe listed by department, job families, or disci-plines, in order of wage rates or salary ranges.For each job title, the total number of incum-bents, the total number of male and female in-cumbents, and the total number of male and fe-male incumbents in each of the following groupsmust be given: Blacks, Spanish-surnamed Amer-icans, American Indians, and Orientals. Thewage rate or salary range for each job title mustbe given. All job titles, including all managerialjob titles must be listed.Comparison of this definition with items I through6 of the Union's information request does not readilyindicate what information contained in the WFA is"unrelated" to the statistical data requested by theUnion. Furthermore, such information as the orderof jobs in any given line of progression or a listing ofjob titles ranked from lowest to highest rate of pay ispresumably already available to the Unions inas-much as its collective-bargaining agreement with theEmployer provides, in section VIII, 6.c., that:Each local will be furnished a schedule of ratesor keepsheets, applying to the employees in thebargaining unit.... Job descriptions will bemade available, upon request, for examinationby Local representatives and new or revised jobdescriptions. .... including the classification bylabor grade or rate range of the job, will be fur-nished to the local Union office.Thus, it appears that the Union is already entitled toor has some of the data-albeit in different form-inthe WFA which is identical to that requested in itemsI through 6 pursuant to the Board's Order herein;other information contained in the WFA is alreadyin the Union's possession or readily available to it.The majority's failure to describe with any specificitywhat material in the WFA is "unrelated" to items Ithrough 6 renders it impossible for the Employer toascertain what other "material" from the WFA theBoard is ordering it to make available. I, therefore,am compelled to disagree with the majority's holdingthat the Employer here and employers elsewhere arerequired to furnish the Union with "portions ofWFAs."In sum, the Board is embarking on dangerous seasin promulgating these two decisions. I realize that theBoard does this impelled by the highest motivation toend any semblence of employment discrimination inthe private sector. I have long had that same desire. Ihave worked hard toward this goal both in privatepractice and in Government and I have had someimpact in achieving equal opportunity of employ-ment without regard to artificial barriers in these ar-123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeas. But it is the fact that I have had this experiencewhich leads me sadly to conclude that the Board'sdecisions here will create only confusion and willlead to more charges, less settlements, more hearings,more decisions, more litigation in the courts, and Irepeat-more confusion in the law of the workplaceand more delay under the National Labor RelationsAct. I dissent.APPENDIXNoTIwIE To EMPLOYEESPOSF ED BY ORDER OF rHENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had an opportu-nity to present evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act and has ordered us to post thisnotice and to carry out its provisions.WE WILL. NOT refuse to bargain collectivelywith International Union of Electrical, Radioand Machine Workers, AFL CIO-CLC, as theexclusive bargaining representative, in conJunc-tion with various of its constituent locals, of ouremployees in the collective-bargaining units cov-ered by the IUE-Westinghouse national agree-ment, by refusing to furnish IUE, either directlyor through its IUE-Westinghouse ConferenceBoard, with information relevant to possiblerace or sex discrimination or the advancementof equal opportunities for female and minoritygroup employees in said units.WE WILL NOT in any like or related mannerrefuse to bargain collectively with the IUE, orinterfere with, restrain, or coerce our employeesin the exercise of their rights guaranteed in Sec-tion 7 of the National Labor Relations Act.WE WILL furnish the IUE. either directly orthrough its IUE-Westinghouse ConferenceBoard, with the following current informationfor each bargaining unit covered by the IUE-Westinghouse national agreement; said infor-mation with respect to items I through 6, to bebroken down into categories of white male,white female, black male, black female, Spanish-surnamed male, and Spanish-surnamed female:(I) The number of male and female em-ployees, blacks, and Spanish-surnamed em-ployees at each labor grade.(2) The number of employees by race, sex,and Spanish surname in each classification inthe bargaining unit and the wage rate for eachclassification.(3) The number of employees by race, sex,and Spanish surname in each classification ineach plant who are paid on a daywork basisand who are paid on an incentive basis.(4) The number of employees by race, sex,and Spanish surname who have less than Iyear's seniority, 1-2 years' seniority, 3-4years' seniority, 5-9 years' seniority, 10-19years' seniority, and 20 or more years' senior-ity.(5) The number of persons hired in eachclassification during the 12-month period im-mediately preceding the effective date of theinformation covered in items I through 4above, or such other 12-month period as maybe mutually agreed upon by IUE and thisCompany, with a breakdown as to sex, race,and Spanish surnames, showing the sex of allblacks and Spanish-surnamed persons.(6) The number of promotions or upgradesfor the same 12-month period, broken downby race, sex, and Spanish-surnamed persons,showing the job level of each upgraded em-ployee prior to and subsequent to each suchupgrade and the race, sex, and whether Span-ish-surnamed for each of these upgraded em-ployees.(7) A list of all complaints and chargesfiled against us under the Equal Pay Act, TitleVII of the Civil Rights Act of 1964, ExecutiveOrder 11246, and state fair employment prac-tices law relating to IUE-represented units,and copies of each complaint or charge relat-ing to employees in IUE-represented units,along with any related documents pertainingto the status of such charges provided that wemay delete therefrom the names of the charg-ing parties.(8) Copies of our most recent work forceanalysis filed under Executive Order 11246and Revised Order 4 of the Office of FederalContract Compliance Programs for or cover-ing each plant or location covered by theIUE-Westinghouse national agreement, re-serving our right to delete those portions unre-lated to items I through 6 above.WES-I IN(;HOJSE EI. ECTRIC CORPORA IONDECISIONSTATEMENT OF THE CASEMARVIN ROIH. Administrative Law Judge: This case washeard at Pittsburgh, Pennsylvania, on July 14, 15, 16, and31 and August I and 27, 1975. The charge was filed on124 WESTINGHOUSE ELECTRIC CORPORATIONAugust 13, 1974, by Westinghouse Conference Board ofthe International Union of Electrical, Radio and MachineWorkers, AFL-CIO, and amended on November 21. 1974,to name International Union of Electrical, Radio and Ma-chine Workers, AFL-CIO-CLC (herein IUE and collec-tively with its constituent locals, the Union), as the Charg-ing Party. The complaint, which issued on November 27.1974, and was amended at the hearing, alleges that West-inghouse Electric Corporation (herein the Company or Re-spondent), violated Section 8(a)(5) and (1) of the NationalLabor Relations Act, as amended. The Company's answerdenies the commission of the alleged unfair labor practices.All parties were afforded full opportunity to participate, topresent relevant evidence, to argue orally, and to file bnefs.Upon the entire record in the case ' and from my obser-vation of the demeanor of the witnesses, and having con-sidered the briefs submitted by the parties, I make the fol-lowing:FINDINGS OF FACTI THE BUSINESS OF THE RESPONDENTThe Company, a Pennsylvania corporation whose prin-cipal office is located in Pittsburgh, Pennsylvania, is en-gaged in the manufacture, sale and distribution of electri-cal products in various states of the United States. In theoperation of its business the Company annually purchasesand receives goods and material valued in excess of$50,000 directly from points outside the Commonwealth ofPennsylvania for use at its facilities within Pennsylvania. Ifind, as the Company admits, that it is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDIUE and its constituent local unions are labor organiza-tions within the meaning of Section 2(5) of the Act.III THE ISSUESThe principal issues in this case, reduced to their sim-plest form, are: (I) whether the Company has refused andcontinues to refuse to provide IUE with certain requestedinformation relevant to possible race and sex discrimina-tion, and (2) whether by such refusal the Company is vio-lating Section 8(aX5) and (1) of the Act. More specifically,by letter dated June 11, 1974, Robert Nellis, chairman ofthe IUE -Westinghouse Conference Board, requested ofW. A. Towle, the Company's director of personnel rela-tions, that the Company furnish IUE with the followinginformation as of May 31, 1974, "for each location coveredby the IUE -Westinghouse National Agreement:" 21. The number of male and female employees, blacks,and Spanish-surnamed employees at each laborgrade.Errors in the transcript have been noted and corrected2 The requested items are hereinafter referred to by their item numbers.2. The number of employees by race, sex, and Spanishsurname in each classification in the bargaining unitand the wage rate for each classification.3. The number of employees by race, sex, and Spanishsurname in each classification in each plant who arepaid on a daywork basis and who are paid on anincentive basis.4. The number of employees by race, sex, and Spanishsurname who have less than one year seniority, 1 2years seniority, 3-4 years seniority, 5-9 years senior-ity, 10-19 years seniority, and 20 or more years se-niority.5. The number of persons hired in each classificationduring the twelve month period ending May 31,1974, with a breakdown as to sex, race, and Spanishsurnames showing the sex of all black and Spanish-surnamed persons.6. The number of promotions or upgrades for thetwelve month period ending May 31, 1974, brokendown by race, sex, and Spanish-surnamed personsshowing the job level of each upgraded employeeprior to and subsequent to each such upgrade andthe race, sex, and whether Spanish surnamed foreach of these upgraded employees.7. A list of all complaints and charges filed againstWestinghouse under the Equal Pay Act, title VII,Executive Order 11246, and state fair employmentpractices laws and copies of each complaint orcharge.The letter further requested that the figures as to sex bebroken down into categories of white, black, and Spanishsurnamed. Thereafter, by telegram of April 23, 1975, andletter of June 2, 1975, IUE's Assistant General Counsel,Melvin Warshaw, requested on behalf of IUE and itsWestinghouse Conference Board, that Towle furnish cop-ies of the most recent affirmative action program (AAP)and accompanying work force analysis filed under Execu-tive Order 11246 and Revised Order 14 of the Office ofFederal Contract Compliance (OFCC) for each plant orlocation covered by the IUE -Westinghouse nationalagreement. The Company's alleged refusal to comply withthe foregoing requests forms the predicate of the complaintin this case.In his detailed opening statement, company counsel con-tended that as of June 1974, the Company did not have thecompilations requested in items I through 6 of the Confer-ence Board's June 11, 1974, letter. He stated that by Aprilor May 1975, the Company had compiled studies fromwhich items I and 2 could be determined, but that theCompany still did not have the compilations requested initems 3 through 6. However, company counsel contendedthat IUE could compile such statistics by obtaining fromits constituent locals, information furnished or offered tothe locals by the Company at each plant location, e.g., se-niority lists of employees, marked up as to sex and minori-ty status (e.g., black or Spanish surnamed), and records ofhires and promotions. He admitted that items I through 6were relevant for local bargaining purposes, but questionedtheir relevance to national bargaining, indicating however,that this was not the basis for the Company's objection to125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe request for the same. Rather, he contended that therequest was improper because: (1) the request encompass-es nonunit employees; (2) the Company is not required tomake expensive studies for IUE's benefit; (3) under theprovisions of the national agreement between the parties,IUE waived any right to obtain the requested information;and (4) the request was made in bad faith, specifically foruse in lawsuits against the Company. As to item 7 (list andcopies of complaints and charges), Company counsel con-tended that the request was improper because the comp-laints and charges are confidential, IUE would publicizethe information, the request encompasses nonunit employ-ees, and such unproven charges and complaints are irrele-vant to collective bargaining. As to the request for AAP'sand work force analyses, company counsel contended thatthe documents were confidential, and covered nonunit em-ployees, and to the latter extent were irrelevant to any legit-imate collective-bargaining purpose, that IUE would publi-cize the information therein and perhaps utilize suchinformation to instigate lawsuits, that IUE could obtain thework force analysis information from its locals, that IUE'srequests were ambiguous, and that there can be no pre-sumption that the Company in meeting its affirmative ac-tion obligations, would violate its contract or obligation tobargain, and even if it did, other remedies, i.e., grievanceand arbitration, court action, or National Labor RelationsBoard charge, would be available.In his opening statement, counsel for the General Coun-sel contended that IUE, as distinct from its affiliated lo-cals, was entitled to the requested information because:(1) IUE represents the employees in a single multiplantunit; (2) at some locations IUE itself is the certified collec-tive-bargaining agent; (3) the elimination of sex and racediscrimination is a matter which is peculiar to national bar-gaining; and (4) IUE has an affirmative duty to remedydiscrimination practiced by some of its local units. At thehearing, I ruled that the complaint did not adequately ap-prise the Company that the first contention would be liti-gated in this proceeding. Moreover, for reasons which willbe discussed herein, I have further concluded that the firstand second contentions are irrelevant to the essential issuesin this case, and would not be dispositive of those issues.The remaining contentions, and the Company's defensesset forth above, are indicative of the issues posed by theparties' contentions in this case. The principal issues are:(I) whether the requested information is relevant to andreasonably sought for legitimate collective-bargaining pur-poses, and in particular, whether either generally or in thecontext of this case, the maintenance of and defenseagainst lawsuits is a legitimate function of collective bar-gaining; (2) whether IUE or IUE -Westinghouse Confer-ence Board, as distinct from IUE's constituent localunions, is entitled to the requested information, either asrequested or in some other form; and (3) whether compli-ance with the requests would have imposed an unreason-able burden upon the Company so as to relieve the Com-pany of any obligation to furnish the information in theform requested. Resolution of these and other issues raisedby the parties, initially necessitates a review of the patternof collective bargaining between the Union and the Com-pany, the history of their bargaining on matters related tothe advancement of equal opportunities for female and mi-nority group employees, including the elimination of actualor apparent discriminatory practices, and the negotiations(if they may be called that) between the parties concerningthe current requests for information.IV. BACKGROUND: THE PATTERN OF COLLECTIVE BARGAININGBETWEEN THE PARTIES, AND THE HISTORY OF BARGAINING WITHRESPECT TO DISCRIMINATION AND RELATED MATTERSThe Company operates 89 manufacturing plants andabout 250 offices, repair shops, and other facilities at vari-ous locations throughout the United States. From 1943 to1950, United Electrical, Radio and Machine Workers ofAmerica (UE) and its constituent local unions representedunits of employees at nearly 40 of the Company's loca-tions, and the parties negotiated a series of national con-tracts with local supplements. In 1949 IUE broke awayfrom UE. The next year, in a consolidated representationproceeding (Westinghouse Electric Corp., 89 NLRB 8), inwhich IUE participated, the Board directed elections in 40units. The choice was between locals of UE and IUE (usu-ally bearing the same local numbers), or no union; in a fewinstances one or two other labor organizations were listedon the ballot. IUE won approximately 22 of these elec-tions. On October 1, 1950, IUE and the Company executedtheir first full national collective-bargaining contract (na-tional agreement). Successive national supplementaryagreements were executed in 1952 (incorporating interven-ing supplements), 1953, 1954, 1956, 1957, 1960, 1963, 1966,1970, and 1973. The most recent and current national sup-plementary agreement, executed on June 16, 1973, is effec-tive to July 11, 1976. The national agreement defines thesignatory union as IUE "acting for itself and on behalf ofand in conjunction with its various locals herein specified.." and provides that the Company agrees to recognizethe Union, on behalf of and in conjunction with its locals,for those units where IUE or its locals, through a lawfulNLRB certification, have been lawfully designated as ex-clusive collective-bargaining representative for purposes ofcollective bargaining. The contract further provides thatunits for which IUE or its locals are subsequently certifiedby the Board, will be covered by the national agreementupon assent by the certified union, subject to 30 days' no-tice in which any party may withhold application of thoseportions of the national agreement deemed inapplicable tosuch units. In practice, the parties have always agreed toinclude such units under the national agreement, althoughsometimes with a qualification that certain provisions ofthe national agreement will not apply to the new unit. Intwo instances the Company asserted that two facilitieswere in fact operated by corporate subsidiaries, but even-tually agreed to include the units under the agreement.Most certifications since the original 1950 certificationhave been in the name of IUE itself. However, at no loca-tion does IUE function as a local union. Rather, at eachlocation there is a local union, designated in the nationalagreement, for local bargaining. At a few locations thereare two local unions, e.g., at Bloomfield, New Jersey, Local410 represents the production and maintenance employeesand Local 412 represents a unit of salaried employees. The126 WESTINGHOUSE ELECTRIC CORPORATION1973 national supplement lists 42 units covered thereun-der; in addition, two other units have been placed underthe national agreement as a result of recent Board certifica-tions. On March 1, 1975, the Company sold several of itsfacilities to White Consolidated Industries; six of the unitslisted in the National Agreement are located at the divest-ed facilities. According to the Company's statistics, IUE, asof May 1975, represented approximately 22,000 of its em-ployees. The largest units are the hourly rated unit at EastPittsburgh, the Company's largest plant, containing about7,000 employees, and the production and maintenanceunits at Buffalo, New York, Sharon, Pennsylvania, andFairmont, West Virginia, with approximately 3610, 3408,and 1433 employees, respectively. The remaining unitsrange in size from Muncie, Indiana, with about 1270 pro-duction and maintenance employees, to a unit of servicecenter employees in Dallas, Texas, with five employees.The Company has collective-bargaining agreements withabout 48 other unions. However, at most of the facilitieswhere there is an IUE unit, the overwhelming majority ofthe employees are in that unit.The IUE constitution establishes Conference Boards,whose function, inter alia, is to coordinate the collective-bargaining activities of local unions which deal with em-ployers having many plants. The IUE -WestinghouseConference Board (herein Conference Board) consists ofthe IUE president and from one to four delegates fromeach local union, who in turn select a chairman. RobertNellis, a member of IUE's Executive Board, is the presentchairman, and Vincent Vingle is secretary of the Confer-ence Board. The functions of the Conference Board in-clude formulating collective-bargaining demands, desig-nating committees to negotiate contracts, and determiningwhether contracts shall be accepted. Its approval of a na-tional agreement is binding on all covered locals. The Con-ference Board, in conjunction with the IUE's legal depart-ment, selects cases for arbitration and the legal departmentpresents the cases. The chairman is responsible for keepingthe locals informed concerning matters related to wages,hours, and working conditions, and for arranging arbitra-tion proceedings and meetings with the Company to dis-cuss settlements of grievances or questions of contract in-terpretation. The Conference Board's representatives meetperiodically with the Company to discuss such matters,some of which may affect only one plant.The National Agreement provides that the Companyand Union shall each have a committee of 12 as its repre-sentatives, for the purpose of considering pursuant to theprovisions of the agreement, all matters relating theretowhich said representatives of the Union and the Company"respectively," may deem companywide and generally ap-plicable to the various collective-bargaining units. Thus,each party unilaterally decides what matters warrant con-sideration as a companywide problem. The Union's com-mittee, known as the National Negotiating Committee ofthe Westinghouse Conference Board, functions as a com-mittee of the Conference Board, and includes Nellis, Vin-gle, and other delegates to the Conference Board. TheCompany's committee consists of Personnel Relations Di-rector Towle, his assistants, experts, and management per-sonnel from some plants.The Conference Board is initially responsible for the de-velopment of contract proposals. Some proposals are sub-mitted to the Board by local unions. The proposals arethen submitted to the Steering Committee of the Coordi-nated Bargaining Committee (CBC) consisting of 14 Inter-national Unions who deal with the Company and GeneralElectric Company. Nellis represents IUE on the CBC. Af-ter CBC makes tentative proposals, IUE conducts "grassroots" meetings at 14 locations throughout the country, atwhich the CBC proposals and local proposals are received.These meetings take place 2 to 3 months before the com-mencement of national negotiations. All proposals areagain submitted to CBC, which prepares its final recom-mendations, which in turn are usually followed by IUE.IUE's entire package is usually submitted at the first con-tract bargaining session by Nellis, acting as spokesman forthe Union.The national agreement is characterized in certain majorareas by broad, general provisions which provide for thenegotiation of details in local contract supplements. Thus,while the national agreement defines employee seniorityfor purposes of layoff, recall, transfer, and upgrading, theagreement leaves to local negotiation for embodiment inlocal supplements, the composition of seniority units andvarious aspects of the procedures to be followed in layoffs,recalls, and promotions, including the posting of job op-portunities. Wage schedules are negotiated locally and arereduced to writing in statements known as key sheets,which indicate, by grades, what an employee will be paidfor a particular classified job. The grades usually rangeupwards from I to 14 and sometimes higher (e.g., to about20) at the larger plants. Every job title is keyed to a laborgrade; however, there is no uniformity among locationseither as to the wage scale or job title. Thus, the pay scalefor each labor grade varies from one location to another,and a particular job does not always fall into the samelabor grade, e.g., janitors are usually in labor grade 4 or 5,and assembly jobs, usually held by women, are usually inlabor grade 2, but may be classified in grade 3 at largerplants. There are separate key sheets for daywork and in-centive jobs. Amendments to the key sheets, e.g., to up-grade a job, are known as "slotting agreements," and arenegotiated locally. Notwithstanding the extent of these lo-cal negotiations, both IUE through its Conference Boardand the Company through its personnel relations depart-ment maintain control over local negotiations. No localsupplement may be inconsistent with the national agree-ment. The Conference Board reviews and sometimes par-ticipates in the negotiation of local supplementary agree-ments, including key sheets and slotting agreements.However, this activity is conducted on a sporadic ratherthan a systematic basis, as indicated by Vingle's lack ofknowledge concerning such agreements. On the Companyside, plant officials regularly consult with corporate head-quarters in the negotiation of supplements, and the person-nel relations department systematically reviews and main-tains on file all such agreements.For many years, the Company classified men's jobs andwomen's jobs separately, with differing rates of pay. In1945, the War Labor Board found that the Company andGeneral Electric Company had longstanding wage differ-127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDentials between rates for women's jobs and men's jobs, as aresult of which women were paid significantly less thanmen for performing the same work. The WLB did not dis-turb the distinction between men's jobs and women's jobs,but found that the wage differentials were unjustified, andgranted relief sought by UE by directing that the pay curvefor women's jobs be moved up to coincide with the curvefor men's jobs involving the same work. The Company.General Electric, and UE were the parties to that case,which is reported at 28 W.L.B. Reports 866. The 1950 IUE-Westinghouse national agreement acknowledged the sexdistinction in job categories, providing that "women placedon jobs classified by (the Company] as men's jobs shallreceive men's rates of pay." In 1954 IUE and the Companyinserted in the national agreement for the first time, a pro-vision "reaffirm[ing] their intention that the provisions ofthis Agreement and of local supplements will continue tobe applied without discrimination because of race, creed,color or national origin." In the 1954 national negotiationsthe Union unsuccessfully proposed contract clauses pro-viding for equal pay without distinction as to sex, and ex-tention of hospitalization benefits to cover pregnancy andchildbirth. In 1958 IUE added a proposed clause eliminat-ing wage differentials based on sex, and in 1960, also pro-posed extending contractual pension provisions to widowsand survivors. In 1963 IUE again submitted the above pro-posals, together with a proposal to amend the antidiscrimi-nation clause of the national agreement (sec. IV, par. 3), toinclude a reference to sex. The latter proposal was resub-mitted and adopted by the parties in 1966, and the refer-ence to women's and men's jobs was simultaneously delet-ed from the contract. In 1970 the antidiscrimination clausewas again amended to add a reference to age. The clause isnot subject to contractual arbitration, although the na-tional agreement leaves the Union free to strike over non-arbitrable grievances. In 1966, 1970, and 1973, the Unionunsuccessfully proposed that the clause be made subject tobinding arbitration. In these negotiations IUE made otherproposals which related or purported to relate to the statusof female and minority group employees. In 1966 and1970, IUE proposed clauses to prohibit sex discriminationin upgrading and layoffs, extention of disability insurancecoverage to pregnancy, and training of females for higherpaying jobs. In 1970 and in 1973, IUE proposed a layoffand recall system based on plantwide seniority, and plant-wide posting of job opportunities. In 1973 IUE also pro-posed a joint employer-union committee, coupled withbinding arbitration, to review rates alleged to be discrimi-natory, and elimination of all contract provisions whichtreated pregnancy in a different manner from other formsof disability; e.g., a provision requiring 9 months employ-ment as a prerequisite for receipt of benefits.IUE was substantially unsuccessful in achieving thesegoals in the 1973 negotiations. However, in June 1973, theCompany did agree to indemnify the Union for any liabili-ty resulting for application of the Company's insuranceplan exempting pregnancy from disability payments. TheCompany also proposed a pilot program at four plants,whereby, during a posting period, any female employeecould apply for any five jobs. This proposal was rejectedby IUE. The Company submitted this proposal because inits view, many female employees were not making use ofadvancement opportunities which were available to them.With respect to its proposal for binding arbitration ofgrievances relating to alleged sex or race discrimination,IUE expressed the viLw and continues to assert that theabsence of such provision might in itself be discriminatoryand unlawful. IUE cites as authority, a preliminary admin-istrative determination of an EEOC district director, issuedin 1972 in a case known as the Bentley case, involving IUEand the Company. The Bentley case was subsequently set-tled through conciliation. IUE has made clear at least since1972, that in the absence of arbitrability, the Union standsready and willing to institute lawsuits against the Companyin order to eliminate what it considers to be discriminatorypractices. As IUE General Counsel Newman put it, if thematter is not arbitrable, if deemed advisable "we gear upfor a lawsuit" to enforce the contract, or a title VII pro-ceeding or other action. Indeed, Newman admitted thateven as to arbitrable matters, the Union does not necessar-ily pursue the contractual grievance procedure when a "toplevel issue" is involved. The Union has in fact, filedcharges with EEOC and instituted pending class actionsagainst the Company to remedy alleged sex discrimination.In the Everts case, IUE joined with its Locals 410 and 1581and individual employees to allege discriminatory practicesat the Company's Bloomfield and Buffalo plants. In theAdams case, IUE joined with its Locals 449 and 627 andindividual employees to allege discrimination at the Tren-ton and Fairmont plants. Both actions were instituted in1974 in the United States District Court for the EasternDistrict of Pennsylvania, where they are pending trial. Inboth actions the plaintiffs have, inter alia, alleged the Com-pany's application of provisions of the national agreementand local supplements, e.g., in making disability benefitpayments, to be unlawful. Both the Union and the Compa-ny agree that the Union is potentially liable to employeesfor entering into and participating in enforcement of suchprovisions: indeed, in 1974 the Company filed a "precau-tionary" charge with the EEOC alleging as much. How-ever, the Company has adhered to its contractual rights bydeclining IUE's requests to submit to binding arbitration,proposed revisions of contractual provisions which mightbe discriminatory.IUE contends that any violation of Title VII of the CivilRights Act of 1964, including the maintenance of specific-provisions of the national agreement and local supple-ments, are ipsofacto also violative of the antidiscriminationclause of the national agreement, and must be corrected inorder to achieve compliance with that clause. With respectto its contract proposals calling for plantwide seniority,IUE contends, in essence that existing local practiceswhereby seniority for purposes of layoff, recall, or promo-tion is followed by departmental lines, or along specificoccupational ladders or progressions, tends to perpetuatelongstanding practices whereby female and minority groupemployees tended to be concentrated in the lower laborgrades. However, IUE's zeal in the area of equal opportu-nity is not uniformly shared by its local unions. In 1973IUE initiated a program whereby the locals were urged toreview local contract provisions and practices which tend-ed to be discriminatory, and if possible to negotiate128 WESTINGHOUSE ELECFRIC CORPORATIONchanges to correct such deficiencies, along lines recom-mended by IUE. The responses promoted IUE's presidentto observe that some locals recognized only pregnancy as adiscrimination issue, or manifested a lack of understandingof how the courts interpret title VII. Some locals evenfailed to respond to IUE's repeated requests. IUE GeneralCounsel Newman opined in his testimony that "generally.local people are not able to recognize discrimination evenwhen it is there."On April 4. 1972. over I year prior to the 1973 nationalcontract negotiations, Conference Board Chairman Nellissent a letter to Clark Frame, Towle's predecessor as direc-tor of personnel relations. Invoking guidelines recentlypromulgated by the EEOC and Revised Order 4 of theOFCC, Nellis proposed revision of various contract provi-sions dealing with pensions, insurance, and maternity ben-efits which the Conference Board viewed as having therebybeen rendered unlawful. Nellis alleged other discrimina-tory practices, and noted the pendence of two consolidatedlawsuits, known as the Reinhart and Albrecht cases, inwhich IUE alleged discriminatory practices at the Com-pany's Mansfield, Ohio, plant. Prehnli:ary to discussionsconcerning these proposals, Nellis requested that the Com-pany furnish the Conference Board with copies of theEEO-I forms which it had filed with the EEOC and copiesof Affirmative Action Programs which it maintained onfile for the OFCC.3Nellis indicated that if the request im-posed an unreasonable burden on the Company, he waswilling to look at a representative sample of these docu-ments. Frame rejected Nellis' proposals, asserting that theyshould have been made when the 1970 national agreementwas negotiated, and that the guidelines promulgated byEEOC and OFCC did not constitute law until the courtsruled on them. Frame added that the request for EEO Ireports and AAP's were not relevant to matters of contractnegotiation, but that the Company was willing to discussthe request. In June 1972, the Conference Board and theCompany met to discuss the Conference Board's proposalsfor revising the national agreement.4No agreement wasreached. At the same time, the Conference Board broaden-ed its request for data, requesting that the Company fur-nish figures for each plant showing the number of female,black, and Spanish-surnamed employees by grade, wagescale, and job classification, together with similar data per-taining to hiring and promotions, and copies of complaintsand charges against the Company relating to alleged sexand race discrimination. In substance, the ConferenceBoard requested the same type of information at that timewhich it requested in its subsequent letter of June I I, 1974.Nearly a year later, on May 1, 1973. the Company. in par-tial satisfaction of the Conference Board's requests, fur-nished figures for each plant showing the number of maleand female employees at each plant, broken down by laborgrade. Towle, in his testimony. was unable to explain the3 The EEO I forms contain statistical data. hut are nol as detailed s, theAAPs and work force analyses hereinafter described4 Nellis and Frame were the principal negotiators for the lespet.tlte par-ties at this meeting and In the subsequent 1973 contralr ct negotl.ititr , tl.s -ever. ('onference Sectetar, Vingle and A' A ts 'le, then: Frame'., asllirntlwho testified in this case, participated in those negoiatilns and were famll-iar with them.Company's delay in furnishing this information, or whyother requested data, including copies of charges andcomplaints, was not also furnished. Towle testified that theplants did not record the number of employees at eachgrade by race, but also testified that they did not recordsuch information by sex. The Conference Board did notexpressly, limit its request to unit employees: however. thedata furnished was so limited, and no question was raisedby either party in this regard. At no time did the Companytake the position that the Conference Board should seek toobtain such information through the local unions. The datafurnished uniformly indicated that female employees werepreponderantly employed at lower grades than men, exceptat Attica, where no females were employed, and at Muncie,where there were only six women in the unit. IUE main-tains that the data was inadequate, and by reason of itsmethod of developing contract proposals, came too late tobe of any significant value in the 1973 national negotia-tions. However, the Union did submit the data in supportof its contract proposals, and also utilized and alleged suchdata in its complaints in the Everts and Adams cases.The national agreement contains no provision expresslycovering the furnishing of information pertaining to therace or sex of employees or to possible race or sex discrimi-nation, nor does the national agreement contain any provi-sion governing the furnishing of information to IUE or theConference Board, except for the commitment of the sig-natory parties "to exchange such information with respectto [the national agreement] as is mutually deemed essentialfor the furtherance of harmonious relations." Although,prior to the 1973 negotiations, the Conference Board re-quested the information described above, the parties havenever negotiated over the inclusion in the national agree-ment of any clause expressly governing the furnishing ofsuch information. However, section VIII of the nationalagreement. which covers the subject of wages, contains cer-tain provisions regarding the kinds of information whichthe Company is contractually required to furnish the localunions. Thus, the Company is required to furnish the localswith: (a) those portions of the Company's instructions inits Comptrollers and Industrial Relations Manual whichconcern government orders and laws affecting employeesand deal with Company or government interpretations ofsuch laws, and (b) Company instructions on interpretationof the national agreement, as they are issued. These in-structions are contained in documents known as IG (Infor-mation General) letters, which eminate from corporateheadquarters in Pittsburgh, and cover a wide range of mat-ters. including some which are negotiable at the local level.such as leave time and changes in key sheet rates, as well asthe Company's interpretations of Federal and state antidis-crimination laws. Local plant management is also requiredto furnish its interpretations of the orders and laws de-scribed above, and its interpretations of local supplements.The Company' is also required to furnish each local with aschedule of rates or key sheets for unit employees, to pe-riodically furnish them with a record of transfers, hires,rehires, and releases. and to furnish upon request, job de-scriptions, including job classification by labor grade, andthe rate range for each job. Section VIII, paragraph 6, ofthe national agreement. which contains these provisions,129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not on its face purport to be a complete enumerationof all information which the Company is required to fur-nish to the Union. However, the "zipper" clause of thenational agreement (art., par. 3), provides, with exceptionsnot here pertinent, that the signatory parties are not obli-gated to bargain concerning matters referred to or coveredin the national agreement, or other matters which were dis-cussed during the negotiation of that agreement and its1973 supplement.V. THE ALLEGED UNFAIR LABOR PRACTICES: THE COMPANY'SALLEGED REFUSAL TO FURNISH THE REQUESTED INFORMATIONThe negotiations or discussions between the parties con-cerning the requests for information which constitute thebasis for the present complaint, are substantially embodiedin a series of correspondence between the parties duringthe period from June 11, 1974 through July 3, 1975, shortlybefore the commencement of the hearing in this case. Mostof the correspondence was nominally conducted, i.e., theletters were signed by Nellis for the Conference Board andTowle for the Company. However, IUE Attorneys New-man and Warshaw for the union side, the Company Attor-ney Ingham and Robert F. Kennedy, the Company's direc-tor of equal opportunity and affirmative action, for thecompany side, were consulted and actively participated inthe formulation of the positions set forth in these letters.Newman testified concerning IUE's asserted reasons forwanting the requested information. As to items I and 2 inthe June 11 letter, Newman testified that the Union wantedto know whether a segregated pattern existed within thevarious labor grades and classifications; and as to item 3,whether there was any discrimination between incentiveand day rates. Newman testified that item 4 (categories ofseniority) related to promotions; e.g., whether if the higherrated jobs were predominantly occupied by white males,they were the most senior employees. At to item 6, theUnion wanted to know at what levels the promotions weretaking place; e.g., if the preponderance of promotions fromlabor grade 4 to grade 5 involved male employees whilemost promotions from grade I to grade 2 involved females,this might show a segregated pattern. Newman expressedthe Union's view that a departmental seniority system builtaround a segregated pattern was unlawful (citing, inter alia,United States v. Jacksonville Terminal Company, 451 F.2d418, 457, 459 (5th Cir. 1971)), and ergo, violative of thenational agreement. Conference Board Secretary Vingle as-serted in his testimony that a segregated pattern did exist.He pointed out that when the Company combined its maleand female key sheets in 1957, the female rates were placedat the bottom of the grade scale, and that consequently,many women were still paid less than men who performedless demanding work. As to item 7, Newman testified thatsuch complaints and charges might be settled by concilia-tion agreements, without the participation or knowledge ofthe Union, on terms which were inconsistent with the na-tional agreement or a local supplement. Newman testifiedthat he did not know of any such cases involving the Com-pany, but that he was aware from his own experience, in-cluding service as an attorney with the EEOC, that thispractice was sometimes followed in EEOC cases and in thesettlement of private lawsuits. (As a result of an EEOCconciliation agreement involving the Company's UnionCity, Indiana, plant, employees who left their employmentby reason of pregnancy were granted the same benefits asother disabled employees, notwithstanding their lack of thecontractually required 9 months prior service; however, theUnion was apparently notified of or participated in thisagreement). The parties agree that the law, specifically, Ti-tle VII, the Equal Pay Act, state fair employment laws, andthe Company's affirmative action obligations under Execu-tive Order 11246, supersede the Company's contractualobligations. Newman asserted the Union's position that itwas entitled to items 1 through 7, without limitation to unitemployees, but that it was prepared to accept such datalimited to employees represented by the Union. However,the June I I request was not expressly limited to unit em-ployees, and the Union did not thereafter so limit its re-quest. With respect to the AAP's, Newman asserted with-out qualification that the Union was entitled to copies ofsuch documents even insofar as they applied to nonunitemployees, because under decisional law, where discrimi-nation exists, an employer may be required to permit em-ployees to transfer across bargaining unit lines and carrytheir seniority with them. Newman further asserted thatIUE, as distinct from its affiliated locals, was entitled to allof the requested information because: (1) IUE was at-tempting to carry out a program, mandated by its 1972 and1974 conventions, to remedy discrimination; (2) IUE hasan affirmative duty to root out discrimination; and (3) thelocal officials generally lacked the legal and technical ex-pertise to recognize situations of discrimination where theyexisted.Upon receiving the June II letter, Towle discussed theConference Board's request with Director of Equal Oppor-tunity Kennedy, Company Attorney Ingham, and HarryCrook, the Company's director of personnel practices andbenefits. Towle and Kennedy appeared as witnesses for theCompany. Their testimony indicates that, rather than en-deavoring to obtain the requested information or ascertain-ing how much of it could be made available to the Confer-ence Board, the company officials devoted their efforts toformulating a negative reply. Towle was vague about hisdiscussions with Kennedy. Towle testified that Kennedygave him the information with which to prepare a re-sponse: in substance, the text of Towle's letter of July 15,1974. According to Towle, Kennedy said that the requesteddata would be burdensome to compile, but made clear thatthe reason was that much of the data was in "the field,"i.e., that it would be difficult to compile the data at corpo-rate headquarters. Indeed, Towle testified that "we toldrepresentatives of the Conference Board many, many timesin meetings and correspondence that the place for [sic] thiskind of information could be obtained is locally ...weare having to get it from local management because that itwhere the information is." Towle further conceded that henever discsussed with Kennedy any specific documents orother material which might contain the requested data.Towle also indicated that the Company's position waspredicated not upon any possible difficulty in compilingthe requested data, but upon the Company's position thatthe matter of equal employment opportunity should be ne-130 WESTINGHOUSE ELECTRIC CORPORATIONgotiated at the local rather than the national level. Thus,Towle testified that he told the Conference Board that itsrequest should be handled locally because seniority proce-dures and rates of pay are negotiated locally, and there-fore, the local people were "the best qualified people todirect themselves to these kinds of problems or questions."Kennedy testified that he did not have items I through 6of the June II letter compiled as of that date, nor did hehave any such compilations as of the time of this hearing.As will be discussed hereafter, Kennedy's testimony in thisregard is misleading, and at least in large part, false. Ken-nedy did admit that the charges and complaints requestedin item 7 are catalogued and filed in the Company's lawdepartment. According to Kennedy, the requested statisti-cal data could have been compiled at the plant locations ina variety of ways, e.g., by analyzing the job card or recordof individual employees, by print out of data coupled withmanual identification of employees by race and sex, or bythe use of records and reports customarily furnished to thelocal union. Kennedy admitted that he made no review ofmaterials contained in the affirmative action programs be-cause "I knew what was in ...them," that he made noreview of key sheets or seniority lists and that he did notrequest any information from the locations relative to theJune II letter. Kennedy testified that it would take 5,000hours of work, at a cost of approximately $25,000. to com-pile the requested data covering IUE represented em-ployees. However, this estimate was predicated on thepremises that: (I) the data were not available , and (2) thedata would have to be compiled at corporate headquartersrather than at the plant locations.By letter of June 5, 1974, Towle responded to the JuneII request. Towle, in substance rejected the ConferenceBoard's request on four asserted grounds: (1) IUE hadshown no legitimate purpose for the information, rather, itwas apparently intended for use in lawsuits; (2) the infor-mation was burdensome to compile; (3) the matter shouldbe handled at the local level; and (4) the local unions hadmuch of the requested information. Towle made no asser-tion of confidentiality as to any of the items, including item7. On August 13 the Conference Board filed the presentcharge, and on August 29 Nellis sent a letter replying toTowle. Nellis asserted that the requested information wasneeded to police the administration of section IV of thenational agreement, to secure its full benefits to the em-ployees, to determine whether the present system of pro-motions and wage rates provided equal opportunity, and todetermine whether seniority clauses should be carried outas written. Nellis further asserted that IUE intended to fur-nish the information to its locals, and was itself obligatedto establish fair employment practices, and denied that theUnion was using the request as a discovery vehicle. There-after, no further correspondence took place with regard tothe Union's requests for information until April 1975.55 During the first half of 1975. the parties engaged in correspondence anddiscussion concerning certain contract proposals by the Union relative tothe subject matter of equal employment opportunities. In view of the pen-dency of the present case, and the fact that the correspondence and discus-sions took place far in advance of the next national contract negotiations, Iam not inclined to attach any weight to these exchanges, which containstatements strongly smacking of self-serving declarations.In December 1974, IUE unsuccessfully attempted to ob-tain by way of subpoena duces tecum in this case, some ofthe same information which it is now attempting to obtainby way of a Decision and Order on the merits of the unfairlabor practice case. On April 23, 1975, IUE Assistant Gen-eral Counsel Warshaw sent his telegram requesting theCompany's AAP's and accompanying work force analyses,and proposing that the Company "may delete references toemployees for whom the IUE or any of its Locals have notbeen designated as the exclusive bargaining represerta-tive." Towle did not reply to this telegram because of theCompany's belief that it had simply been submitted ir lieuof the quashed subpoena duces tecum. By letter dated June2, 1975, Warshaw reiterated the request. this time withoutany language limiting the request to unit employees. In thecircumstances, including the testimony of Newman con-cerning the Union's asserted need for the AAP's. I findthat the June 2 letter was intended to supersede the priortelegram. By letter of June 10, 1975, Towle rejected therequest. Towle asserted that the request was improper be-cause the AAP's contained (I) information related to non-unit employees; (2) confidential financial information;(3) hiring and utilization data which covered matters with-in the Company's discretion; and (4) "perhaps most im-portantly," confidential information consisting of "candidself-analysis of utilization." However, Towle declared thatthe Company had offered to provide work force data to thelocals, and had provided it when requested. IUE seizedupon this declaration, and by letter of June 19, 1975, Nel-lis, on behalf of the Conference Board requested that theCompany furnish each local with a copy of the work forcedistribution data for the pertinent facility. By letter of July3, Towle stated that the June 19 letter was "a reasonablealternative" to the prior request for AAP's, and proposedto furnish the work force data if the Union "will agree totreat this information as strictly confidential commercial orfinancial information and agree not to release it or publi-cize it in any way." Towle further declared that the prof-fered data "is in all substantial respects the informationrequested in the first three items in your letter of June I 1,1974." Towle added that "we had not compiled this infor-mation at that time, but since each of our locations havesubsequently completed such compilations as a part of thework force analysis covering all employees at the location,preparing such detail for IUE represented employeeswould not be as burdensome." As to item 4 in the June 11,1974, request, Towle offered to furnish the locals with sen-iority lists, marked to indicate race and sex. However,Towle asserted that the Company did not have items 5 and6, and that a compilation of such data "would be difficult,time consuming, burdensome and expensive." Towle's let-ter was prepared in collaboration with Kennedy, who re-viewed the final draft.The parties' disagreement as to the meaning of "confi-dentiality" for collective-bargaining purposes, proved to bethe ultimate barrier to resolution of their differences. Byletter of July 10, 1975, Attorney Warshaw, under Nellis'signature, offered to treat the proffered information as con-fidential for "representation purposes," which Warshaw131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdefined as its use: (I) to formulate demands for collective-bargaining negotiations; (2) to decide on the most appro-priate course of action in connection with employee griev-ances; (3) to determine the need for proceeding beforeFederal and state courts and agencies to protect the rightsof employees; and (4) for use as evidence in grievance pro-ceedings or proceedings before administrative agencies orcourts. The parties thus reached an unabridgeable gap onthe question of whether the Union's participation in litiga-tion involving alleged race or sex discrimination was a le-gitimate function of collective bargaining.Vi. THE COMPANY'S AFFIRMATIVE ACTION OBLIC(ATIONS, 1 HEAVAILABILITY OF THE REQUESTED INFORMAlION, AND FHEEXTENT TO WHICH SUCH INFORMATION WAS FLURNISHED ro ilELOCALI UNIONSExecutive Order 11246 (30 C'FR 12319; 42 U.S.('. §2000(e) ), originally issued by President Johnson in 1965, insubstance requires government contractors and subcon-tractors to take affirmative action to insure against raceand sex discrimination in employment, and in connectiontherewith, to file such reports and information as might berequired by the Secretary of Labor. The Company is aGovernment contractor subject to the provisions of Execu-tive Order 11246 and to the orders of the OFCC issuedpursuant thereto. The Department of Defense is theCompany's cognizant agency, i.e., the agency responsiblefor determining compliance with its affirmative action obli-gations, for about 90 percent of its facilities, although otheragencies are cognizant compliance agencies for certainplants.Order 14 of the OFCC, establishing standardized con-tractor evaluation procedures, originally was issued to theheads of all federal agencies on January 14, 1972, and im-plemented on July 1, 1972. It was revised and reissued onFebruary 6, 1974, effective April 15, 1974, and issued incompleted form, including clarifying amendments on July12, 1974. Order 4 of the OFCC, setting forth affirmativeaction guidelines, was originally issued on September 30,1972. As subsequently revised, Order 4 became effective onJuly 12, 1974. Revised Orders 14 and 4 require each con-tractor to develop an acceptable written affirmative actionprogram for each of its facilities, and to maintain on filesuch programs (AAPs) for examination by a complianceofficer. Order 4 defines an AAP as:a set of specific and result-oriented procedures towhich a contractor commits himself to apply everygood faith effort. The objective of those proceduresplus such efforts is equal employment opportunity.... An acceptable affirmative action program mustinclude an analysis of areas within which the contrac-tor is deficient in the utilization of minority groupsand women, and further, goals and timetables towhich the contractor's good faith efforts must be di-rected to correct the deficiencies and, thus to achieveprompt and full utilization of minorities and women,at all levels and in all segments of his work forcewhere deficiencies exist.Government contractors have been required to preparewritten AAP's since 1969, and commencing in that year,the Company has annually prepared, on a calendar-yearbasis, AAP's for each of its plants and facilities. The Com-pany also annually files EEO I reports for each of itsplants, containing a current inventory of minority and fe-male employees; and since 1972, the Company has alsoprepared detailed utilization analyses required by OFCC.However, the requirement that each AAP be accompaniedby a work force analysis, at least as presently defined, didnot become finalized until July 1974. Revised Orders 14and 4 define a work force analysis as:a listing of each job title as appears in applicablecollective bargaining agreements or payroll records(not job group) ranked from the lowest paid to thehighest paid within each department or other similarorganization unit including departmental or unit su-pervision. If there are separate work units or lines ofprogression within a department a separate list mustbe provided for each such work unit, or line, includingunit supervisors. For lines of progression there mustbe indicated the order of jobs in the line throughwhich an employee could move to the top of the line.Where there are no formal progression lines or usualpromotional sequences, job titles should be listed bydepartment, job families, or disciplines, in order ofwage rates or salary ranges. For each job title the totalnumber of male and female incumbents, and the totalnumber of male and female incumbents in each of thefollowing groups must be given: Blacks, Spanish-sur-named Americans, American Indians, and Orientals.The wage rate or salary range for each job title mustbe given. All job titles including all managerial jobtitles, must be listed.Revised Order 4 further provides that the AAP shall con-tain: "An analysis of all major job groups at the facility,with explanation if minorities or women are currentlybeing underutilized in any one or more job groups (jobgroups' herein meaning one or a group of jobs having sim-ilar content, wage rates and opportunities). 'Underutiliza-tion' is defined as having fewer minorities or women in aparticular jo', group than would reasonably be expected bytheir availability. In making the utilization analysis, thecontractor shall conduct such analysis separately for mi-norities and women."It is difficult to see how the Company could make therequired work force analysis for each of its locations, with-out in the process, compiling the very same informationwhich the Conference Board requested in items I and 2 ofthe June 11, 1974, request. In view of the fact that theCompany utilizes separate key sheets for daywork and in-centive jobs, it is also difficult to see how the Companycould have avoided making the compilation requested initem 3. Moreover, OFCC Revised Order 14 requires a con-tractor to make available to its compliance officer, datawhich will enable the officer to determine whether minori-ties or women are assigned to jobs where incentive earn-ings are more difficult. Considering the Company's wagestructure and systematic recordation of that structure, cate-gorized at each plant into labor grades with correspondingwage rates, and with each job title keyed to a particular132 WESTINGHOUSE ELECTRIC CORPORATIONgrade, the data which the Company is required to compilefor its work force analyses is in substance, the same datawhich the Company was requested to furnish in items I, 2,and 3. Indeed, the Company conceded in its July 3, 1975,letter to the Conference Board, that its location had in fact,compiled substantially that data in the course of preparingtheir work force analyses.However. Equal Opportunity Director Kennedy testifiedthat, as of July 1974, the Company had not developed aformat for the preparation of its work force analyses. Ken-nedy has broad corporate responsibility in the area ofequal opportunity. Kennedy and his department are re-sponsible for developing the format by which the localitiesdevelop their AAP's and work force analyses, interpretinglaws in conjunction with the Company's law department.reviewing internal compliance with the Company's poli-cies, and furnishing problem solving assistance to localplants. According to Kennedy, his department workedwith the Department of Defense on the development of aformat, but a final consensus was not reached until Janu-ary 1975. In thc meantime, the format ultimately adoptedby the Company was substantially utilized at 12 locationsto prepare data for the fourth quarter of 1974. Accordingto Kennedy, the format of the work force analyses, insofaras pertinent to items 1, 2, and 3, differed in two substantialrespects from statistical data compiled in the Company'sAAPs at the end of 1973: (1) the data was broken downinto broad job categories instead of specific job titles. and(2) the numbers of female and minority employees in eachcategory were simply shown under those headings, insteadof broken down by minority group within each sex. A com-parison of the format of a work force analysis preparedearly in 1975, with the format of an AAP prepared early in1974, corroborates Kennedy's testimony. However, it doesnot follow from this fact, that the Company had not com-piled the more detailed statistics in 1974 or even earlier. Inorder to compile the statistics for each job category, theCompany would first have to determine which job titles fellwithin that category. Similarly, in order to determinewhether an employee was a minority employee, the Com-pany would first have to know to which minority group hebelonged. These facts are further borne out by documentswhich the Company itself offered in evidence in order toshow the extent to which it had furnished relevant data tothe local unions. In October 1974, the Trenton plant fur-nished Local 449, apparently at the l.ocal's request, with acomputer runoff containing data for each employee, in-cluding seniority date, job (by number), classification. la-bor grade, pay basis, union code (i.e.. whether in a particu-lar bargaining unit), sex, and most significantly. a minoritycode. The minority code or MC was keyed to the wordCOINS, i.e., C for Caucasian, O for Oriental. I for Indian.N for Black, and S for Spanish surnamed, the same catego-nes which are utilized by the OFCC. Kennedy testifiedthat the race and sex data had been fed into a computer asof January 21, 1974, long before the Local made its re-quest. I find it difficult to believe that the Trenton plantwould have compiled such sensitive data on its own, andwithout doing so as part of a uniform company policy.Kennedy also testified that the Company's job applicationforms indicate the race, national origin, and sex of eachapplicant. In sum, I find that. even as of June 1974. theCompany was not called upon to make a manual identifi-cation of the sex or minority designation of its employeesat any' plant, because it had already compiled such infor-mation.Assuming arguendo, that the Company did not have therequested data as of June 1974, but thereafter proceeded todevelop a method of compiling its work force analysiswhich failed to take the Conference Board's request intoconsideration, or made it difficult or burdensome to meetthat request. I would find such a course of action to mani-fest bad faith bargaining. In addition to the Company'sobligation under the Act to furnish the Union with infor-mation relevant to legitimate collective-bargaining pur-poses, chapter 3 of the OFCC's current Compliance Manu-al states that "Union officials should be involved indeveloping and implementing the AAP from the start."The Manual further states that, "potential areas of discrim-ination which require review and action include" amongothers, union contract provisions affecting areas such asseniority, promotions, concentrations of women and mi-norities in various job titles and job groups, and maternityleave policies and fnnge benefits. In view of the many ar-eas in which affirmative action and contract provisions ov-erlap, and indeed may conflict. OFCC's policy favoringinclusion of unions in the formulation of AAP's is under-standable. Nevertheless, notwithstanding the Company'sprofessed policy of complying with all federal regulationsin the area of equal opportunity, the Company views theformulation of affirmative action policy, in effect, as noneof the Union's business, and maintains, in substance, thatthe Union is entitled to know only the Company's publiclydeclared policy after it has been formulated.The Company cannot seriously maintain that it wouldbe unduly burdensome, costly, or time consuming to fur-nish the seniority data requested in item 4. Personnel Di-rector Towle admitted that all plants have seniority listsand that in the larger plants such lists are maintained bycomputer printout. The Company regularly furnishes tothe local unions. seniority lists of employees in order oftheir seniority. and indeed, has furnished directly to theConference Board. seniority data no less complex than thatrequested in item 4, when such data was requested in acontext other than equal opportunity. Thus, in connectionwith the 1973 negotiations relating to the pension plan, theCompany furnished the Conference Board with data show-ing the distribution of employees by length of service (i.e..less than I year. I 5 years, 5 10 years. etc.) broken downby age, service group, and percentage of female employees.1he Company did not contend at that time that it wasinappropriate or burdensome to furnish such informationto the C(onference Board.The Company did. however, contend in its July 3, 1975.letter, and continues to assert in this case, that it does nothave the compilations requested in items 5 and 6, and thatsuch compilations would be unduly burdensome, time con-suming, and expensive. I find, in light of the Company'saffirmative action obligations pursuant to the rules andregulations of the OFCC, that the Company either had orshould have had such compilations at least as far back asJune 1974. and therefore, that its contention is without133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerit. Those rules and regulations contain provisionswhich implicitly require essentially the same compilationsrequested in items 5 and 6, as well as item 4. Revised Order14 requires the contractor to "maintain applicant flowdata" showing name, race, sex, job applied for, source ofreferral, date of application, and disposition. The contrac-tor is required to maintain on file data which will "reflectapplicant activity for the past year," and enable a compli-ance officer to comply with the following directive:Summarize total applicants by total, male, female, andmale and female minority classifications. While inmany cases applicants are not classified by particularjob, it should be possible to provide some separationof the applicant flow count into at least broad occupa-tion groups. Report the number of offers of employ-ment for each category and by total, male, female, andmale and female minority classifications. The accep-tances should be related to the job groups outlined byyou in your review of the workforce analysis.The contractor is further required to prepare an "analysisof promotions and transfers in his affirmative action pro-gram" or a list of promotions (a promotion being definedas "any personnel action resulting in movement to a posi-tion of greater skill, effort or responsibility"); which willenable the compliance officer to "relate name or otheridentification to minority/majority group status, sex, previ-ous job, department and pay, and new job and departmentand pay." The contractor is further required to providedata which would enable the compliance officer to "pre-pare an analysis which includes an identification of thosespecific jobs wherein the minority or female incumbentscould have been denied placement, promotion or transferdue to discrimination." Order 14 further provides that:For all the job groups cited, the contractor should beasked to prepare a list by department line of progres-sion or unit within which promotion normally occursof all employees ranked by job in order of progressionand indicating for each: name, job title, rate of pay,sex, minority group or nonminority identification,original hire date, and other apnropriate senioritydates considered in promotion, transfer or layoffs. Ifdepartment, job, company or plant seniority dates areutilized by the contractor such dates must be included.Usually, even if seniority is not a guiding factor inpromotions, in all but managerial positions, totallength of service will be correlated to job entitlement.OFCC's affirmative action guidelines further direct thecontractor to maintain as part of its affirmative action pro-gram, data including but not limited to "progression linecharts, applicant flow data, and applicant rejection ratiosindicating sex and minority status." These and the fore-going requirements were substantially in effect in connec-tion with the utilization analysis which the Company wasrequired to make at least as far back as 1972. Thus, EqualOpportunity Director Kennedy testified that since 1972,the Company has reviewed promotional opportunities andpatterns for women and minority groups and maintains a4-year backup of pertinent data.It is no defense to a union's request for information, thatcompilation of the requested information would be undulyburdensome, time consuming or expensive, where the em-ployer has compiled, or is required to compile that same orsubstantially the same information for law enforcementpurposes. That is the situation in the present case. Assum-ing arguendo, that the Conference Board's request calledupon the Company to tabulate total figures based on datawhich (as I found here) the Company has in its possession,I do not find that the necessity of such compilation pre-cludes the propriety of the request. In the circumstances ofthis case, the requirement of such tabulation would not beunreasonable. In particular, I note that: (I) the Companyhas regularly furnished to the local unions and to the Con-ference Board, compilations of data involving a compara-tive degree of effort; (2) the Company utilizes computersto compile the requested data and similar data; and (3) theCompany has at its disposal a director and full staff whoseresponsibilities and functions are in the area of affirmativeaction and equal opportunity, including the compilation ofdetailed pertinent statistical data. If it is not unduly bur-densome for the Company's plants to furnish the requesteddata to the local unions, upon their request, then it is notburdensome for the plants to mail the same data to theInternational or to the Conference Board. Moreover, inview of the close control which the Company maintainsover the affirmative action programs at its various loca-tions, and the fact that the Company keeps a file of de-tailed personnel information, including copies of all keysheets and slotting agreements, at its Pittsburgh headquar-ters, I am not inclined to credit the Company's assertionthat the requested data can only be found at the plantlocations. In sum, I find without merit the Company's as-sertion that compliance with the Conference Board's re-quest for items I through 6 would be unreasonably burden-some, time consuming, or expensive.VII. CONCLUDING FINDINGS AND ANALYSIS OF THE ISSUESPRESENTEDA. The Propriety of the Conference Board as a Recipient ofthe Requested InformationGeneral Counsel's contention that IUE, as distinct fromits local unions, is entitled to the requested informaton,rests in part on the premise that IUE represents the em-ployees in a single multiplant unit, and upon the fact thatIUE is the Board-certified bargaining representative atsome locations. Neither premise addresses itself to thequestion presented. There is no question that IUE repre-sents all of the employees, whether they be in a single unitor many units. Nevertheless, it is still possible, as contend-ed by the Company. that the parties either expressly orimpliedly designated the local unions as the instrumentali-ties through which such requests would be made and suchinformation be furnished. However, the Company's effortto draw a distinction between IUE and the ConferenceBoard on the one hand, and the local unions on the other,falls into a more fundamental error. The requests weremade by the Conference Board, which is an instrumentali-ty of both IUE and its local unions which deal with theCompany. The Conference Board was created pursuant to134 WESTINGHOUSE ELECTRIC CORPORATIONthe IUE constitution, consists of delegates chosen by thelocal unions, and performs collective-bargaining functionson behalf of both IUE and its constituent locals. Thesefunctions have included requests for information from theCompany. The Conference Board has indicated that it in-tends to furnish the requested information to the localunions. Therefore, the Conference Board is an appropriateinstrumentality for requesting and receiving data relevantto collective bargaining, whether the request is deemed tohave been made on behalf of IUE or on behalf of its locals.In sum, the Conference Board is an agent of the localunions for collective bargaining, and the Conference Boardis a proper instrumentality for obtaining such information,even if the subject matter of the request were deemed topertain solely to matters of local negotiation. See Pine In-dustrial Relations Committee, et al., 118 NLRB 1055 (1957).Moreover, insofar as the requests are deemed to havebeen made on behalf of IUE, there is substantial and per-suasive evidence that the requests relate in no small mea-sure to matters of national bargaining. IUE contends thatthe information requested in items I through 6 is relevantand necessary, inter alia, to its administration of article IVof the national agreement, and to the formulation and pre-sentation of its demands in national bargaining. The his-tory of bargaining between the parties bears out the valid-ity of this contention. The NLRB has taken cognizance of"the great weight of authority that statistical evidence ofracial imbalance is sufficient to establish a prima facie caseof racial discrimination in employment or union member-ship." Hawkins Construction Company, 210 NLRB 965, 968(1974), citing N. L R. B. v. Mansion House Center Manage-ment Corporation, 473 F.2d 471, 475-477 (8th Cir. 1973);and United States v. Ironworkers Local 86 et al., 443 F.2d544, 551 (9th Cir. 1971). IUE also correctly points out thatit has an affirmative duty to root out discrimination. See,e.g., Emporium Capwell Co. v. Western Addition CommunityOrganization, 420 U.S. 50 (1975), in which the SupremeCourt noted that the NLRB has ordered a union implicat-ed in discrimination with an employer by reason of provi-sions of their collective-bargaining contract, to proposespecific contractual provisions to prohibit racial discrimi-nation, citing Local Union No. 12, United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO v.N.L.R.B., 368 F.2d 12 (5th Cir. 1966). IUE is entitled torace and sex data pertaining to the makeup of the employ-ee complement, and the Company's hiring and promotionpatterns, in order to assist in determining whether articleIV is being fully implemented, and to determine whetherexisting provisions in the national agreement and local sup-plements tend to perpetuate discrimination or frustrateequal opportunity. The item 5 data, while superficially notpertinent to matters heretofore negotiated between the par-ties, is relevant if for no other reason that to keep currentthe kind of information called for in items I through 3, andto ascertain trends which might affect the employee pat-tern indicated by those items.Items I through 6 relate or are potentially relevant tovarious matters which are subjects of bargaining at the lo-cal level; e.g., job posting and the composition of seniorityunits, However, the request is principally and basically ad-dressed to information relevant to the advancement ofequal opportunities and working conditions for female andminority group employees. For many years, the partieshave recognized this to be an appropriate subject for na-tional bargaining; indeed, the record is nearly devoid ofevidence that this subject matter has been bargained at anyother level. Thus, for example, when the parties negotiateda provision in the national agreement which made avail-able maternity leaves of absence, and which had the effectof voiding a Columbus, Ohio, local supplement, therebytaking away accumulated leave from some Columbus em-ployees, the problem was taken up at the national level. InEmporium Capwell, supra, the Supreme Court held that theelimination of discrimination and its vestiges is an appro-priate subject of bargaining. In the context of a union vis-a-vis its members, the Court concluded that a union "has alegitimate interest in presenting a united front on this as onother issues and in not seeing its strength dissipated and itsstature denigrated by subgroups within the unit separatelypursuing what they see as separate interests." (420 U.S. at70) These considerations are also applicable to situations,as here, involving dual bargaining at the national and locallevels.I do not interpret the information provisions of sectionVll of the national agreement as constituting a clear andunequivocal waiver of the Conference Board's right to ob-tain the kind of information presently requested. It may betrue, as the Company asserts, that the records describedtherein, e.g., key sheets and records of transfers and hires,constitute the raw data (exclusive of sex or minority groupidentification), from which items I through 6 may be tabu-lated. However, statistical data concerning the Company'swork force, broken down by sex and minority group, is amatter of sui generis, and not covered by the provisions ofsection VIIIl. Thus, it is not a valid defense to the Confer-ence Board's request, for the Company to assert that theConference Board could compile the requested statisticsfrom information furnished to the local unions pursuant tosection VIII because the Union, presumably through itsplant stewards, knows or is in a position to know the sexand racial composition of its membership. Cf. AnacondaWire and Cable Company, 182 NLRB 272, 273 (1970), enfd.444 F.2d 1028, 1036 (7th Cir. 1971). The provisions of sec-tion VIll on their face, simply purport to constitute a list ofthe minimal information which the Company is required tofurnish the local unions pursuant to the requirement of thenational agreement. Section VIII does not, on its face, pur-port to constitute a waiver of the Conference Board's rightto request and obtain similar or other information, norhave the parties so interpreted that section. Thus, the Com-pany has furnished to the Conference Board at the latter'srequest, statistical data pertaining to the makeup of thework force, notwithstanding that such data may have beencompiled from the kind of documents described in sectionVIII. Although, in 1972 and 1973, the Conference Boardrequested and ultimately obtained in part, sex and minori-ty statistics, its requests were made preliminary to nationalcontract negotiations, and not in the context of a proposalto define the Union's right to information in the nationalagreement. Thus, the national agreement does not purportto define IUE's right or lack of right to obtain the request-ed information, nor did the parties bargain about that mat-135 DECISIONS OF NATIONAL LABOR RELATIONS BOARDter in the course of their national contract negotiations. Inthis context, section VIII, even when read in conjunctionwith the zipper clause of the national agreement, does notconstitute a clear and unequivocal waiver of that right.The Company contends that the Conference Board's re-quest is improper because it is not expressly limited to datapertaining to IUE-represented employees, and becausethe Union is not entitled to information pertaining to non-unit personnel. I agree that the request is not so expresslylimited, and that the Union has failed to show that items Ithrough 7, insofar as they cover nonunit employees, arerelevant and necessary for any legitimate collective-bar-gaining purpose. The Union would have a legitimate inter-est in knowing whether the Company, as part of its affir-mative action program, intended to disregard unit lines inorder to remedy discrimination outside of the IUE bar-gaining unit. But the initial determination of whether ornot such discrimination exists is not a matter within theUnion's province. The Union is charged with the responsi-bility of collective bargaining for employees within, notoutside those units. Nor does the evidence indicate that theUnion needs statistical data covering nonunit personnel(e.g., managerial and professional personnel), in order todetermine whether there is actual or apparent discrimina-tion within the IUE units. It is possible that future devel-opments, such as positions taken by the Company in na-tional negotiations, might make such data relevant. In thepresent posture of the relations between the parties, thatrelevancy has not been shown. However, when the Union'srequest is viewed in the context of the past and presentdealings between the parties, it becomes clear that the par-ties never viewed this matter as a stumbling block to com-pliance with the Conference Board's request of June II,1974, insofar as it pertained to unit employees. Thus, whenthe Conference Board made a similar request for informa-tion in 1972, the Company complied in part with the re-quest by furnishing data limited to unit employees, and noquestion was raised by either party. Similarly, the Compa-ny did not raise this objection in its response to the June 11request. In sum, I do not view the Company's contention inthis regard, as a valid basis for refusing to furnish items Ithrough 7 insofar as they pertain to IUE-representedemployees.B. Whether the Use of the Requested Information inLitigation Would Constitute a Legitimate Function ofCollective BargainingIn the quarterly report of the NLRB's General Counselfor the first quarter of 1975, which was issued shortly afterissuance of the complaint in this case, the General Counseldescribed an 8(a)(5) case involving the refusal of an em-ployer to furnish a union with copies of antidiscriminationcharges and complaints. The General Counsel administra-tively determined the 8(a)(5) charge to be meritorious, "ab-sent evidence that the Union intends to use the informa-tion for the purposes of 'publicizing' it rather than forrepresentation purposes." The General Counsel further in-dicated that if the employer could establish through evi-dence a good faith reason to question the Union's assur-ances that it would respect the "confidentiality" of theinformation, then "we would not proceed further on thecase." The quarterly report does not define the terms "pub-licizing," "confidentiality," and "representation purposes."It takes little imagination to realize that the General Coun-sel was referring to the present case, and the Company hascited the quarterly report in its brief. The General Counselwas, prior to the commencement of this heanng, presum-ably aware of the Conference Board's letter of July 10,1975. It is apparent, in view of the Union's method of for-mulating its demands in national bargaining, that the Con-ference Board contemplates wide dissemination of the re-quested information even for that function.6The Company's concept of "confidentiality," plainlydoes not square with the Union's admitted intention to usethe requested information, if deemed necessary, in litiga-tion against the Company. Therefore, at the close of thehearing, I requested the parties to submit briefs covering,inter alia, the question of whether such use would consti-tute a legitimate function of collective bargaining. Unfor-tunately, General Counsel's otherwise able brief did notdirectly address itself to this question. General Counsel didadvance the proposition that "the fact that other pendinglitigation exists, does not offer an employer a defense inproviding information," citing Curtiss-Wright Corporation,193 NLRB 940, 953 (1971). That is not exactly the questionhere presented. In Curtiss-Wright, a union sought informa-tion concerning a pension fund, in order to use that infor-mation in connection with negotiations with the employer.The Board concluded that the union was entitled to theinformation notwithstanding that the union had broughtsuit against the employer for an audit of the fund. In thepresent case, pending or prospective litigation is not merelyincidental or coincidental with the Union's requests; rath-er, it is a major reason why the requests were made. TheUnion has shown no hesitancy in utilizing company-fur-nished information for this purpose, and has made clearthat it will not hesitate to do so in the future. If, as con-tended by the Company, such use of the information isimproper, then, in view of the Union's letter of July 10,1975, the Company would be correct in asserting that ithad good cause to believe that the request was made in badfaith. The question is thus squarely presented of whethereither generally or in the context of this case, maintenanceor participation of a union in litigation against an employercan be a legitimate function of collective bargaining.The starting point for consideration of this question isN.L.R.B. v. Acme Industrial Co., 385 U.S. 432 (1967). InAcme, the Supreme Court, interpreting "the general obliga-tion of an employer to provide information that is neededby the bargaining representative for the proper perfor-mance of its duties," held that that obligation required anemployer to furnish information for the purpose of en-abling a union to determine whether to process a grievancethrough contractual arbitration. Inherent in the Acme De-"'I his finding is not intended as passing judgment on the validity of theLnion's practice of consulting with other international unions in the formu-lation of its contract demands, except to the extent that it may lawfully seektheir nonhbinding advice in formulating those demands. However, puttingaside this practice, the Union's method of developing its contract proposals.including its "grass roots" meetings, plainly contemplates dissemination ofthe requested information to numerous persons136 WESTINGHOUSE ELECTRIC CORPORATIONcision are two further premises concerning the "discovery-type standard" for obtaining information: (I) that a bar-gaining representative is entitled to obtain information foruse in processing grievances, if necessary, through contrac-tual arbitration, without first requesting that informationfrom the arbitrator; and (2) that consequently, an em-ployer is required to furnish a bargaining representativenot only with information which is relevant to across-the-table bargaining, but also with information which is rele-vant to a grievance or to the administration or policing ofthe contract, including litigation against the employer, al-beit, litigation in the form of an arbitration proceedingbrought pursuant to the contract.The factual context of the present case differs from thatof Acme in two significant respects. First, the present caserelates to the Union's efforts to police the administration ofa contract provision which prohibits discrimination againstemployees by reason of race, national origin, or sex; andsecond, the provision is not subject to binding arbitration.These factors place the Union on the horns of a dilemma.The Union places a broad interpretation on section IV ofthe national agreement. The Union has further indicatedits view that some Company practices, and some provisionsof the national agreement and of local supplements, maybe violative of section IV. and at least, that it wishes toobtain the requested information from the Company in or-der to determine whether in the Union's opinion, this is thecase. The Company denies that there is any discrimination,and has refused to furnish the requested information. TheUnion is, of course, free to strike in order to enforce itsinterpretation of article IV; however, this courFe of actionwould be unsatisfactory for several reasons. The Unionhere, like the Union in Acme, would be forced to proceedahead without the benefit of information which would ena-ble it to determine whether its cause was meritorious, andif so, what concessions it should seek from the employer.Also, economic action in the form of a strike would plainlybe the least desirable recourse. And a strike in furtheranceof the asserted rights of female or minority group employ-ees, might have a divisive effect among the Union's mem-bership, and lack the broad support needed to wage suc-cessful strike action. Of course, the Union could take noaction, and leave effectuation of its interpretation of articleIV to individual employees who felt that they were beingdeprived of their rights under article IV and/or Federaland state laws, and who could file charges with the appro-priate agencies or institute lawsuits. These employeeswould lack the Union's overview of company practices andpolicies, and of the various local supplements. Additional-ly, the disposition of such charges and complaints is a mat-ter of general importance to all of the Company's employ-ees. Such proceedings, like the processing of grievancesreferred to in Emporium Capwell, supra, are not "inherentlylimited to the correction of individual cases of discrimina-tion .... one would hardly expect an employer to contin-ue in effect an employment practice that routinely resultsin adverse arbitral decisions." (420 U.S. at 66-67.) More-over, such inaction by the Union would leave the Unionopen to charges that it was failing to carry out its responsi-bilities as bargaining representative, or becoming a party todiscriminatory practices, and thereby subject it to potentialliability. Cf. Hughes Tool Co., 147 NLRB 1573, 1574(1964), cited in Emporium Capwell, supra, 420 U.S. at 64.The Union's remaining option is, as it has in fact done,to initiate or join in the filing and prosecution of antidiscn-mination charges and lawsuits. Hereagain, as with the bar-gaining representative in Acme, the Union would he re-quired to proceed ahead against the Company without thebenefit of information which it deems necessary in order todetermine whether the charges have merit. It is true, as theBoard pointed out in Bekins Moving & Storage Co. ol Flor-ida. Inc., 211 NLRB 138, 139 (1974), that "we should notattempt to usurp the functions which Congress entrusted tothe [EEOC] and other agencies." But this statement wascoupled with the proviso that "the Board must interpret theAct with due regard for Federal policy against racial orother arbitrary or individuous discrimination." In the pres-ent case, the substantive statutory rights of IUE -repre-sented employees, and their contractual nghts, at least asinterpreted by the Union, are inextricably interwoven. Wemust also heed the admonition of the Supreme Court that"national labor policy embodies the principles of nondis-crimination as a matter of the highest priority" (citing Al-exsander v. Gardner-Denver Co., 415 U.S. 36, 47 (1974), andthat the Act must be construed in light of that policy. Fur-thermore, as was pointed out in the dissenting opinion ofMembers Fanning and Penello in Bekins (211 NLRB at148, fn. 48), the filing of charges with a governmental agen-cy. and maintenance of the consequent litigation of thosecharges, does not necessarily constitute conduct outside ofthe scope or in derogation of a collective-bargaining rela-tionship, but might well constitute conduct to preserve thatrelationship. The dissenting members were referring to anemployer who might file 8(b)(3) charges with the Board,alleging that a bargaining representative was demandingcontinuation or institution of discriminatory practices.Members Fanning and Penello reasoned that such chargeswould be designed to bring about elimination of thatunion's actions in seeking to involve the employer in theoffending practices, and were thereby directed at preserv-ing the bargaining relationship. Here, the same considera-tions are pertinent to the Union's past and contemplatedactions in initiating or joining in the filing of charges withEEOC or state agencies or filing or joining in lawsuits ad-dressed to alleged sex or race discrimination. In sum, suchcourse of conduct is a legitimate function of the Union'scollective-bargaining obligations. I find that the Union hasthereby acted in good faith, and consequently, that theUnion's declared intention to use the requested informa-tion in considering or maintaining legal action against theCompany, does not constitute bad faith as would militateagainst a requirement that the Company furnish that infor-mation.C. Item 7. The List and Copies of AntidiscriminationCharges and Complaints, and the Company's Defenses ofIrrelevancy and ConfidentialityIUE General Counsel Newman testified that the Unionneeded item 7 because such charges or complaints mightbe settled by conciliation agreements, or otherwise, withoutthe knowledge or participation of the Union, on terms137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich were inconsistent with the national agreement or alocal supplement. I find it unlikely that the EEOC wouldknowingly approve a conciliation agreement which operat-ed to set aside or modify a provision of a collective-bar-gaining contract, without at least notifying the signatoryunion of that fact, and I would hope that the Companywould so notify the Union. In a recent decision, a Federalcourt of appeals held that a union had a right to intervenein a proceeding for the entry of a consent decree which hadbeen agreed to in an EEOC conciliation, notwithstandingthat the union had declined to participate in the concilia-tion. The court concluded that the union was entitled tointervene because it had an interest in provisions of itscontract with the employer which might be modified orinvalidated by the memorandum of agreement and consentdecree, thereby impairing the union's ability to protect andenforce those provisions. E.E.O.C. v. American Telephoneand Telegraph Company, 506 F.2d 735, 741 (3d Cir. 1915).However, it is still possible that EEOC, or other cognizantagencies or courts, might approve settlement agreementswithout fully appreciating their impact on the continuedviability of pertinent collective-bargaining contracts. Fur-thermore, there is another and perhaps more fundamentalreason why item 7 is relevant to the Union's collective-bargaining functions. Because article IV of the nationalagreement is not subject to binding arbitration, the Unionmay not be able to ascertain, by reviewing employee griev-ances, the extent to which the employees themselves be-lieve that article IV has been or is being violated. It is true,as the Company points out, that charges and complaintsare not proof of the assertions therein. But a labor organi-zation, in order to fully carry out its responsibilities, cannotmerely limit itself to consideration of employee grievancesof proven merit. The Union must be in a position to gaugeemployee dissatisfaction, in order to make a determinationas to whether its contract provisions are being effectuated,in what ways they are deficient, and what new proposals itshould make. In view of the overlap between article IV andFederal and state antidiscrimination laws, charges andcomplaints filed by or on behalf of unit employees are asignificant indication of such dissatisfaction in the area ofdiscrimination and equal opportunity.The Company correctly points out that title VII of theCivil Rights Act of 1964 (42 U.S.C. § 2000e-5), and theEEOC's regulations (29 CFR 1601.20), prohibit the com-mission from making charges public prior to the institutionof court proceedings involving such charges, except forsuch disclosure to the charging party, respondent, witness-es, and interested government agencies as may be appro-priate or necessary to the carrying out of the commission'sfunctions. The Company further correctly points out thatcomplaints filed under the Equal Pay Act have been ac-corded similar confidentiality by the Wage-Hour adminis-trator, and that various state antidiscrimination laws andregulations issued pursuant thereto contain similar re-strictions on disclosure by the cognizant agency. In thecongressional debates, Senator Humphrey, who sponsoredthe compromise amendment which ultimately became sec-tion 2000e-5, stated that the amendment was intended toprevent the commission from making unproven chargesavailable to the general public. 110 Cong. Rec. 12723; seealso H. Kessler & Co. v. E.E.O.C., 472 F.2d 1147 (5th Cir.1973), cert. denied 412 U.S. 939. This provision, and simi-lar provisions cited by the Company, are binding upongovernmental agencies, and do not govern the relations be-tween private parties. Thus, in a recent decision, a FederalDistrict Court held that Title VII did not preclude certainlabor unions from being required to divulge information toprivate parties relating to discrimination charges. Gray v.Electrical Workers, 10 EPD paragraph 10, 453 (D.D.C.,1975). The concern expressed by Senator Humphrey,which presumably motivated similar provisions underother antidiscrimination laws, is not addressed to the col-lective-bargaining relationship. The Union is not merely apart of the general public; as bargaining representative ithas a vital role to play in eliminating discrimination andassuring equal opportunity for all employees. The variousFederal and state restrictions on disclosure are a factor tobe taken into consideration when evaluating the merits ofan alleged violation of Section 8(a)(5) by reason of a refus-al to furnish information. However, those restrictions andthe considerations embodied therein, are inapposite to thepresent case, and are greatly outweighed by the relevancyand need for the requested information for use in collectivebargaining.D. The Affirmative Action Programs and Work ForceAnalysesCompany Equal Opportunity Director Kennedy testifiedthat the present format for the Company's AAP's containssections dealing with the following topics: (I)reaffirmation of company policy, (2) internal and externaldissemination of that policy, (3) responsibility for imple-mentation, (4) utilization analysis, (5) problem identifica-tion, (6) action oriented approaches to overcome prob-lems, (7) monitoring the AAP, and (8) support ofcommunity organizations. According to Kennedy, thework force analyses, which are now a part of the AAP,contain a list of job titles by department which are now apart of the AAP, contain a list of job titles by departmentfrom the lowest paid to the highest paid (through divisionmanager), showing rates of pay and the total number ofemployees by department or sub-department, designatedby sex and four minority classifications. The AAP's define,inter alia, the Company's deficiencies in terms of its utiliza-tion of female and minority group employees, and containan analysis of its utilization of minorities and females, i.e.,where they are placed in the work force and what they do,and an analysis of the number of promotable female andminority employees.The Company's position, as testified to by Kennedy, isthat the AAP's, including the work force analyses, are con-fidential, and need not be disclosed to the Union, essen-tially for two reasons. First, the AAP's contain candid self-analysis of the Company's deficiencies, i.e., the Companyis required to "hear its own soul," and if the Union hadaccess to this data, the Company would be inhibited frommaking a full and candid disclosure of information to thecognizant government agencies. Second, the AAP's containconfidential commercial and financial information con-cerning personnel matters, plans, projections, and person-138 WESTINGHOUSE ELECTRIC CORPORATIONnel utilization. The Company offered to prove, through thetestimony of Professor David P. Rutenberg, a specialist incorporate strategy and business policy, who was not per-sonally familiar with the Company's AAP's, that AAP'sgenerally contain significant information which if dis-closed, would result in disadvantages to the employer.In support of its position, the Company relies on certainOFCC regulations governing nondisclosure of portions ofAAP's, and court decisions in this area. OFCC RevisedOrder 14 provides that information obtained from contrac-tors pursuant thereto, shall be subject to the Freedom ofInformation Act. That Act, in pertinent part (5 U.S.C. §552(bX4)), exempts from disclosure "trade secrets andcommercial or financial information obtained from a per-son and privileged or confidential." OFCC regulations (29CFR § 6040.3) specifically exempt from the general re-quirement of agency disclosure: (I) those portions ofAAP's such as goals and timetables which would be confi-dential commercial or financial information because theyindicate, and to the extent that they indicate, that a con-tractor plans major shifts or changes in his personnel re-quirements and has not made this information available tothe public; and (2) those portions of AAP's which consti-tute information on staffing patterns and pay scales, to theextent that their release would injure the business or finan-cial position of the ccntractor, would constitute a release ofconfidential financial information of an employer or wouldconstitute an unwarranted invasion of the privacy of anemployee. In National Parks and Conservation Associationv. Morton, 498 F.2d 765 (D.C. Cir. 1974) the court held thatcommercial or financial information was confidential forpurposes of 5 U.S.C. § 552(b)(4) if the disclosure was likelyeither: (I) to impair the government's ability to obtainnecessary information in the future; or (2) to cause sub-stantial harm to the competitive position of the personfrom whom the information was obtained. In WestinghouseElectric Corp. v. Schlesinger, 7 FEP 682 (E.D.Va., 1974),the court, after hearing the testimony of Professor Ruten-berg, declined to direct disclosure of certain portions of theCompany's EEO-I reports and AAP's, which had been re-quested by two private associations. In a recent unreporteddecision (Sanday v. Carnegie-Mellon University, 12 FEP 101(D.C.Pa. 1975), the court refused to direct disclosure ofAAP's through discovery in a class action alleging sex dis-crimination, because of the "candid reflection" and "inter-nal evaluation" contained therein. None of these casesarose in the context of a collective-bargaining relationship.The Company's AAP's, including the work force analy-ses, insofar as they cover or may potentially affect the em-ployees in the IUE-represented units, are relevant to legiti-mate collective-bargaining functions. The work forceanalyses contain much of the same data requested in itemsI through 6 of the June 11, 1974, request, and the relevancyof such data has heretofore been discussed. Much of theAAP's are relevant because the Company's plans, projec-tions and present and proposed utilization of women andminorities, may operate to modify or annul provisions ofthe national agreement or local supplements, and are fac-tors which the Union is entitled to take into considerationin policing article IV of the national agreement, and informulating its contract proposals. Indeed, as heretoforenoted, OFCC contemplates that revision of collective-bar-gaining agreements may be necessary in order for the em-ployer to formulate and carry out an acceptable affirma-tive action program. It is not enough to say, as does theCompany, that the Union may initiate grievance or otherproceedings if the contract should be violated. The Unionhere, like the union in Acme, is first entitled to informationwhich would enable it to determine whether there has beena violation of the contract.The Company's first, or "self-analysis" argument of con-fidentiality, rests on an erroneous premise. As heretoforeindicated, the OFCC's program for development of AAP'scontemplates that employers and unions will work togetherin that task, i.e., that they will mutually "bear their souls."Had the Company developed its AAP's in this matter, theissues here presented should never have arisen. The secondargument, regarding commercial and financial data, simi-larly disregards the nature of the collective-bargaining rela-tionship. When a bargaining representative seeks data forlegitimate collective-bargaining purposes, and the data isrelevant to such purposes, an employer cannot refuse tofurnish that data on the ground that disclosure of the datato his competitors might injure him in his business. FrontierHomes Corporation, 153 NLRB 1070, 1086 (1965); The In-galls Shipbuilding Corporation, 143 NLRB 712, 717-178(1963); Hastings & Sons Publishing Company, 102 NLRB708, 715 (1953); see also Lewis & Cooke, Ltd., 153 NLRB1542, 154647 (1965). Compare American Cyanamid Com-pany (Marietta Plant), 129 NLRB 683 (1960), wherein theBoard, in a decision confined to the particular circum-stances of that case, declined to find an 8(a)(5) violation,because the bargaining representative's adamant demandsprecluded negotiations to protect against improper dissem-ination of data concerning unique manufacturing tech-niques and processes. No similar information is involvedhere, and the Union has credibly indicated that it does notintend to use the requested information for any improperpurpose. Although Frontier, Ingalls, and Hastings involvedwage data, which is per se relevant to bargaining, their ra-tionale is equally applicable to subject matter which hasbeen shown to be relevant. The testimony of Professor Ru-tenberg in the Schlesinger case, which the Company soughtto reintroduce in this case, simply bears out the fallacy ofthe Company's reasoning. Professor Rutenberg testifiedthat by analyzing an AAP, a competitor could deducewage rates, thereby inferring the labor cost of the facility,and would also know from the number of senior engineersand maintenance workers, whether the employer wasworking on new product development. But here, the Unionalready knows the Company's wage rates and the numberof maintenance employees, and its right to such informa-tion is unquestioned.However, some of the material in the AAP's has notbeen shown to be relevant to any bargaining purpose, andfor this reason, I shall not recommend that the Companybe ordered to produce such material. Specifically, theCompany's analyses, plans, policies, and projections withrespect to the recruitment and hiring of minority employ-ees, have not been shown to be relevant to any bargainingpurpose. Additionally, the Union is not entitled, by reasonof Section 8(aX5) of the Act, to any statistical data or other139 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaterial covering managerial or professional personnel,statistical data pertaining to non-IUE represented person-nel, or analyses, plans, projections, or policies coveringnon-IUE represented employees, except insofar as suchanalyses, plans, projections, or policies may affect employ-ees in the IUE -represented units.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. IUE and its constituent local unions are each labororganizations within the meaning of Section 2(5) of theAct.3. Conference Board is an agent of IUE and its constitu-ent locals for purposes of collective bargaining with theCompany.4. The various certified units of the Company's employ-ees described in the appendix to the national agreementbetween IUE and the Company, or included under saidnational agreement by agreement between the Companyand the Union, constitute units appropriate for the pur-poses of collective bargaining within the meaning of Sec-tion 9(b) of the Act.5. At all times material, IUE for itself and on behalf ofand in conjunction with various of its constituent locals,has been and is, the exclusive collective-bargaining repre-sentative of the Company's employees in the units referredto above.6. The Company has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(a)(L) and(5) of the Act, by failing and refusing to provide IUE,through its Conference Board, with requested informationrelevant to possible race or sex discrimination or the ad-vancement of equal opportunities for female and minoritygroup employees in the units referred to above.THE REMEDYHaving found that the Company has committed viola-tions of Section 8(aX)() and (5) of the Act, I shall recom-mend that it be required to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act. Having found that the Company hasviolated Section 8(aX)() and (5) of the Act by failing andrefusing to furnish certain information requested by theConference Board in its letters of June 11II, 1974 and June 2,1975, I shall recommend that the Company be ordered tofurnish IUE with current information covering items 1through 7 of the June Il letter with respect to employees inthe units covered by the national agreement, and to furnishIUE with copies of the most recent AAP and accompany-ing work force analysis for each plant or location coveredby that agreement, with the qualifications indicated in sec-tion VIII, subsection D, of this Decision.I find upon consideration of the unique facts of this caseand the history of collective-bargaining between the par-ties, that the Company's conduct does not reflect a generaldisregard or hostility to the Act. Accordingly, I find that abroad remedial order is not warranted. Rather, I shall rec-ommend that the Company be ordered to cease and desistfrom the unfair labor practices found, and from in any likeor related manner infringing upon the rights guaranteed inSection 7 of the Act.[Recommended Order omitted from publication.]140